 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 234Exceptional Professional, Inc. d/b/a EPI Construction and Carpenters™ District Council of Kansas City and Vicinity Locals 311 and 978 affiliated with United Brotherhood of Carpenters and Joiners of America.  Cases 17ŒCAŒ19272, 17ŒCAŒ19325, and 17ŒCAŒ19385 September 28, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS TRUESDALE AND WALSH On August 5, 1998, Administrative Law Judge Mary Miller Cracraft issued the attached decision. The Re-spondent filed exceptions and a supporting brief, the General Counsel filed an answering brief,1 and the Union filed a brief in opposition to the Respondent™s excep-tions.2 The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,3 and conclusions only to the extent consistent with this Decision and Or-der.4                                                                                                                                                        1 The General Counsel™s answering brief was erroneously labeled a reply brief. See Sec. 102.46(d) and (h) of the Board™s Rules and Regu-lations. 2 The Respondent also filed a motion to reopen the record. The Gen-eral Counsel and the Union filed responses in opposition to the motion. The Respondent™s motion seeks to introduce into evidence copies of letters, asserted to constitute job offers, that the Respondent represents that it mailed to 15 of the alleged discriminatees after issuance of the judge™s decision in this case. We deny the motion, because the letters sought to be introduced, even if found to constitute unconditional offers of employment, would not alter the requirements set forth in the Order. See Hedaya Bros., 277 NLRB 942 fn. 1 (1985). The letters are relevant, if at all, only with respect to the remedial aspect of the case. Thus, they may be presented at the compliance phase of this proceeding. See Chal-lenge-Cook Bros. of Ohio, Inc., 282 NLRB 21, 26 fn. 7 (1986), enfd. 843 F.2d 230 (6th Cir. 1988). We also deny the Respondent™s request for oral argument, as the re-cord, exceptions, and briefs adequately present the issues and the posi-tions of the parties. 3 The Respondent has excepted to some of the judge™s credibility findings. The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. In addition, some of the Respondent™s exceptions contend that the judge™s rulings, findings, and conclusions demonstrate bias and preju-dice. On careful examination of the judge™s decision and the entire record, we are satisfied that the Respondent™s contentions are without merit. 4 We have revised certain portions of the judge™s recommended Or-der to more accurately reflect the violations found, to use our custom-ary order language, and to conform to our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). The judge found that the Respondent violated Section 8(a)(3) and (1) of the Act by refusing to consider for hire or to hire 10 job applicants because of their union mem-bership or activities, by laying off 4 employees and sus-pending 2 employees because of their union membership or activities, by requiring an applicant to predate his em-ployment application for discriminatory purposes in or-der to avoid hiring union applicants, and by promulgat-ing for discriminatory purposes a drug and alcohol abuse and testing policy as a term and condition of employ-ment.5 The judge also found that the Respondent violated Section 8(a)(4) and (1) by establishing a grievance and arbitration procedure restricting the rights of employees to use the processes of the NLRB. The judge further found that the Respondent violated Section 8(a)(1) by informing its employees that it would be futile to select the Union as their bargaining representative, creating the impression among its employees that their union activi-ties were under surveillance, promulgating a rule that discriminatorily prohibited employees from talking about the Union or any other labor organization while working, interrogating its employees about their union member-ship, activities, and sympathies, and threatening its em-ployees with layoff if they supported the organizing ef-forts of the Union. For the reasons discussed below, we remand to the judge for further consideration the complaint allegation that the Respondent unlawfully refused to consider for hire or to hire 10 applicants, and we reverse her finding that the Respondent unlawfully established a grievance and arbitration procedure restricting the rights of em-ployees to use the processes of the NLRB. We otherwise adopt the judge™s findings with certain modifications, as set forth below.6 We shall issue a final Order with respect to the complaint allegations not remanded. 1. As noted above, the judge, in section II,B,6 of her decision, found that the Respondent unlawfully refused to consider for hire or to hire 10 applicants because of  5 We adopt the judge™s finding, in sec. II,B,13 of her decision, that the Respondent violated Sec. 8(a)(3) and (1) by discriminatorily prom-ulgating a drug and alcohol abuse policy. There are no exceptions to the judge™s failure to find whether Respondent™s change of an attendance rule, discussed in the same section, violated the Act. There was no complaint allegation concerning this attendance rule change. 6 We adopt the judge™s finding, in sec. II,B,5 of her decision, that Foreman Randy Rucker violated Sec. 8(a)(1) when he told employee Jerry Brown that Fred Stewart, the Respondent™s president, would lay Rucker off if he talked about the Union on the job. Such a statement interferes with the exercise of employee rights because Brown could reasonably infer from Rucker™s statement that he also would be laid off if he talked about the union on the job. See Winett, Inc., 135 NLRB 1305, 1310Œ1311 (1962).   336 NLRB No. 16  EPI CONSTRUCTION 235their union membership.
7 On May 11, 2000, the Board 
issued its decision in 
FES,
 331 NLRB 9, setting forth the 
framework for analyzing refusal-to-hire and refusal-to-
consider allegations. We have decided to remand this 
case to the judge for further consideration in light of 
FES, including, but not limited to determination of: (1) 
whether there were available ope
nings at the time that the 
alleged discrimination occurred; (2) the number of such 

available openings; and (3) whether the applicants had 
training and/or experience relevant to the announced or 
generally known requirements of the openings and 
whether those requirements were not uniformly adhered 
to or were either pretextual or pretextually applied. The 
judge may, if necessary, reopen the record to obtain evi-
dence required to decide the case under the 
FES frame-
work. 
2. In section II,B,2 of her decision, the judge found 
that certain statements made
 by working Foreman Steve 
Ceruzzi8 in April 1997
9 at the James River Power Plant 
and at the Overland Park, Kansas jobsite violated Section 

8(a)(1), as they indicated 
to employees that pursuing 
unionization would be futile and that their union activi-
ties were under surveillance.
10 The Respondent contends 
that these violations are barred by Section 10(b) of the 
Act,11 because no charge was filed that alleged any viola-
tion occurring earlier than June 30.  
                                                          
                                                                                             
7 The applicants were James Carsel, Larry Collinsworth, John Dun-
can, Roger Hensley, Bob Hurn, Mike Joyce, Tom McFarland, Matthew 
Rausch, Shelley Williams, and Steven Wilson. 
8 We agree with the judge™s finding, in sec. II,B,1 of her decision, 
that Ceruzzi, as well as working 
Foremen Randy Rucker and Mike 
Vernon, are agents of the Respondent under Sec. 2(13) of the Act. 
Chairman Hurtgen and Member Truesdale also agree with the judge™s 
finding that Ceruzzi, Rucker, and Vernon are supervisors under Sec. 
2(11) of the Act. In adopting the latter finding, Chairman Hurtgen and 
Member Truesdale do not rely on 
the judge™s finding that Ceruzzi, 
Rucker, and Vernon responsibly directed the work force. Rather, 
Chairman Hurtgen and Member Truesdale rely on her finding that 
Ceruzzi, Rucker, and Vernon authorized
 employees™ time off and that 
they effectively recommended whet
her employees were retained and 
whether employees received pay increases.  
Member Walsh agrees with the ju
dge™s finding that Ceruzzi and 
working Foremen Rucker and Vernon are agents of the Respondent, but 
finds it unnecessary to pass on her finding that the working foremen are 
supervisors pursuant to Sec. 2(11) of the Act. 
9 All dates are in 1997 unless otherwise indicated. 
10 Responding to a general contract
or™s warning that Ceruzzi should 
ﬁwatch his back because the union is supposed to be out for these com-
panies,ﬂ Ceruzzi replied that ﬁwe d
on™t have to worry about that . . . 
Fred [Stewart, the Respondent™s president] is a lot smarter than that and 
the union will never infiltrate EPI.ﬂ Ceruzzi added that the Respondent 
had one union member working for it. On a second occasion in April, 
Ceruzzi stated that the Respondent kn
ew that there was ﬁa guy from the 
Union in the company and that ther
e was no way in hell the Union was 
going to infiltrate this company.ﬂ Bo
th statements were made in the 
presence of one or more employees. 
11 Sec. 10(b) states, in pertinent part: 
We do not agree that the violations concerning Ce-
ruzzi™s April statements are 
barred by Section 10(b) of 
the Act. On September 29, the Union filed the second 
amended charge in Case 17ŒCAŒ19272, alleging that, 
since July, the Respondent had told employees that it 
would be futile to select the Union as their collective-
bargaining representative an
d that the Respondent had 
created an impression of surveillance of employee union 
activities. The General Counsel subsequently issued the 
second amended complaint, alleging that, in early to mid-
April, at the James River Power Plant, and in late April, 
at the Overland Park, Kansas jobsite, the Respondent, 
through Ceruzzi, had informed employees that it would 
be futile to select the Union as their bargaining represen-
tative. The second amended co
mplaint also alleged that 
in late April, at the Overland Park jobsite, the Respon-
dent, through Ceruzzi, had created the impression among 
employees that their union activities were under surveil-
lance by the Respondent.  
The Board in Redd-I, Inc
., 290 NLRB 1115 (1988), held 
that in determining whether complaint allegations are 
closely related to an unfair labor practice charge, it would 
examine whether the complaint allegations involve the 
same legal theory as the allegations in the charge, whether 

the complaint allegations aris
e from the same factual situa-
tion or sequence of events as the allegations in the charge, 

and whether a respondent would raise the same or similar 
defenses to the complaint allegations as it would have 
raised to the allegations in the charge.
12  In applying the 
criteria set forth in 
Redd-I, Inc
., supra, we find that the 
violations found by the judge concerning Ceruzzi™s April 

statements are closely related to those alleged in the sec-
ond amended charge. Thus, the violations involve the 
same legal theories and arise from the same factual cir-
cumstances or sequence of events as those set forth in the 

charge, i.e., unlawful statemen
ts creating the impression of 
surveillance and indicating that selection of the Union 
would be futile. Additionally, we find that the Respondent 
would have raised similar defe
nses to the violative conduct 
and to the allegations set forth 
in the charge, as the charge 
 Whenever it is charged that any person has engaged in or is engaging 
in any such unfair labor practice, 
the Board, or any agent or agency 
designated by the Board for such purposes, shall have power to issue 
and cause to be served upon such
 person a complaint stating the 
charges in that respect . . . 
Provided
, That no complaint shall issue 
based upon any unfair labor practice occurring more than six months 
prior to the filing of the charge with the Board and the service of a 
copy thereof upon the person against whom such charge is made . . . . 
Any such complaint may be amended by the member, agent, or 
agency conducting the hearing or the Board in its discretion at any 
time prior to the issuance of an order based thereon.  
12 Id. at 1118; see also 
Nickles Bakery of Indiana, Inc., 296 NLRB 
927, 928 (1989). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 236alleged the same type of conduct as the judge found to 
have occurred, albeit at a time approximately 3 months 
earlier than that alleged in 
the charge. We also note that 
the second amended complaint put the Respondent on 
notice that the alleged conduct at issue occurred in April. 
Accordingly, as the violations regarding Ceruzzi™s April 
statements are closely related to those alleged in the sec-

ond amended charge filed September 29 and as they oc-
curred less than 6 months before that charge was filed, we 
find that they are not barred by Section 10(b), and we 
adopt them. 
3. In section II,B,4 of her decision, the judge found that 
on August 4 at the Fairview Elementary School jobsite, 
Foreman Mike Vernon unlawfully interrogated employees 
Glen Easterly and Don Stewart. Vernon first told Easterly 
and Stewart
13 that he could not say anything for or against 
the Union but added that the Union had never done any-

thing for him. Vernon then grabbed Easterly™s shirt pocket 
and asked if there was a tape recorder. Easterly and Stew-
art treated the comment as a joke. However, Vernon then 
twirled Easterly around and patted him down, prompting 
Easterly to tell Vernon, ﬁThat™s enough.ﬂ Vernon asked 
Easterly and Stewart why they were trying to ﬁsteal our 
jobs.ﬂ Easterly responded that the intent of the program 
was not to steal jobs but that they were there as union salts 
to try to educate employees who wanted information about 
the Union.
14  We agree with the judge™s conclusion, utilizing the to-
tality of the circumstances test,
15 that Vernon™s August 4 
                                                          
                                                           
13 All references to ﬁStewartﬂ without
 mention of a first name or job 
title indicate employee Don Stewart. A
ll references to the Respondent™s 
president, Fred Stewart, mention hi
s first name or job title or both. 
14 Although the judge indicated in the analysis portion of sec. II,B,4 
of her decision that Easterly and Stewart were admonished to get their 
cards back, her findings of fact are 
to the contrary. Thus, while Stewart 
testified that Cron had told him to
 get his card back, the judge, in the 
credibility portion of sec. II,B,4 of her decisi
on, credited Cron™s con-trary account of this incident over that of Stewart. In finding that 
Vernon unlawfully interrogated Easterly
 and Stewart, we do not rely on 
the judge™s statement that they were 
admonished to get their cards back. 
15 In applying this test, it is appropriate to consider various factors, 
including those set forth in 
Bourne v. NLRB
, 332 F.2d 47, 48 (2d Cir. 
1964). See 
Medcare Associates
, Inc., 330 NLRB 935, 939 (2000), 
applying 
Rossmore House
, 269 NLRB 1176 (1984), affd. sub nom. 
Hotel Employees Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 1985). The 
factors set forth in Bourne, 
332 F.2d at 48, are as follows: 
(1) The background, i.e. is ther
e a history of employer hostil-
ity and discrimination? 
(2) The nature of the information sought, e.g. did the interro-
gator appear to be seeking 
information on which to base 
taking action against individual employees? 
(3) The identity of the questioner, i.e. how high was he in the 
company hierarchy? 
(4) Place and method of interrogation, e.g. was the employee 
called from work to the boss™
s office? Was there an at-
mosphere of ﬁunnatural formalityﬂ? 
(5) Truthfulness of the reply.
 questioning of Easterly and Stewart was coercive and vio-
lated Section 8(a)(1). Vernon™s interrogation of Easterly 
and Stewart occurred against the following background. In 
April, after ﬁcovert saltsﬂ had begun working for the Re-
spondent, Foreman Ceruzzi, as discussed in section 2 
above, twice unlawfully stated, in the presence of employ-
ees, that there was one union 
member working for the Re-
spondent and that the Union would never infiltrate the 
Respondent. On June 30, union organizer James Carsel 
and nine other union carpenters together applied for jobs 
with the Respondent, telling the Respondent™s president, 
Fred Stewart, that, if hired, they would try to organize the 
Respondent.
16 On July 3, as discussed more fully in sec-
tion 4, below, Sandy Garlette, the Respondent™s reception-

ist, unlawfully told job applicant Hackenberg, who was 
not affiliated with the Union, to backdate his application 
because union representatives ha
d been in the office earlier 
that week. Thereafter, several ﬁcovert saltsﬂ working for 
the Respondent revealed their 
union affiliation. Thus, on 
July 18, employee Jerry Brown told Foreman Rucker that 

he was in the Union and tried to interest Rucker in joining 
the Union. A week later, Rucker unlawfully told Brown, 
as discussed at footnote 6 above, that Rucker could not 
talk about the Union or Fred Stewart would lay him off. 
On July 23, employees Charles Allison and Tom Piazza 
revealed their union membership to various employees and 
spoke about the Union. Allison identified himself to 
Foreman Ceruzzi as a union carpenter and stated that he 
intended to organize for the Union. In response to a ques-
tion from Ceruzzi, Allison identified Piazza and employee 
Dan Joiner as also affiliated 
with the Union. On July 27, 
Carsel sent a letter to the Respondent stating that an orga-

nizing campaign was underway among its employees and 
that several of the Respondent™s employees were working 
as ﬁsaltsﬂ for the purpose of organizing. On July 28, em-
ployee Jim Cherry announced that he was a union member 
and distributed authorization cards to other employees. 
Foreman Cron told Cherry that he had known that there 

was a salt on the crew but had not known it was Cherry. 
Also on July 28 and 29, as discussed in section 5, below, 
the Respondent unlawfully laid off employees Allison, 
Piazza, Jerry Brown, and Tim Phanelson because of their 
union activities. Fred Stewart, the Respondent™s president, 
conducted a meeting for all employees at the Carthage 

elementary school jobsite on July 30 or 31, the day follow-
ing distribution of authorization cards on that project. Fred 
Stewart unlawfully told the employees that he was not 
going to join the Union and it was probably going to cost 
him some money, but he was not going to join, and that™s 
 16 As indicated in sec. 1, above, the issue of the Respondent™s refusal 
to hire and alleged refusal to consider for hire these 10 applicants is 
being remanded to the judge. 
 EPI CONSTRUCTION 237where he stood.
17 In sum, Vernon™s August 4 interrogation 
of Easterly and Stewart was preceded by a number of 
unlawful incidents demonstrating the Respondent™s hostil-
ity towards the Union and discrimination against union 
supporters.  
Regarding other factors, the information that Vernon 
sought in his questioning of Easterly and StewartŠ
whether Easterly had a tape recorder and why he and 
Stewart were trying to ﬁsteal our jobsﬂŠwas not necessar-
ily designed to provide a basis on which to take action 

against the employees, but the questions served as an ex-
pression of Vernon™s hostility against the Union. Vernon, 
while a first-level supervisor, was not very far down the 
Respondent™s managerial hierarchy, as he reported directly 
to Fred Stewart. Most importantly, the method of the inter-
rogation, in which Vernon accompanied his questions with 
his physical manipulation of Easterly, conveyed coercion 
more directly than did mere 
verbal expression. These fac-
tors, coupled with the background of the Respondent™s 
hostility toward the Union, militate strongly in favor of 
finding Vernon™s interrogation of Easterly and Stewart 
coercive and, thus, violative of Section 8(a)(1). They are 
not offset by consideration of the remaining factors: the 
location of the interrogation at the employees™ worksite, 

the truthfulness of the employees™ reply, and the fact that 
Stewart might be considered an open union supporter, in 
that he had told a supervisor that he had signed a union 
card,18 while Easterly had not revealed his union sympa-
                                                          
                                                                                             
17 In adopting the judge™s finding 
that President Fred Stewart™s 
statement on July 30 or 31 violated S
ec. 8(a)(1), we agree that it unlaw-
fully threatened that supporting the 
Union would be futile. In the con-text of Foreman Ceruzzi™s earlier statement that pursuing unionization 
would be futile (ﬁthe Union will never infiltrate EPIﬂ), Foreman 
Rucker™s statement that Fred Stewart would lay him off if Stewart 
caught him talking about the Union,
 and the Respondent™s discrimina-
tory layoff of employees Allison, 
Piazza, Brown, and Phanelson based 
on their union activities, Fred Stewart™s statement would reasonably be 

understood as a threat that if the employees selected the Union he 
would not recognize or bargain with the Union even if it cost him 
money. See, e.g., 
Southwire Co
., 277 NLRB 377 (1985), enfd. 820 F.2d 
453 (D.C. Cir. 1987) (speeches unlawful in context of prior violations). 
Therefore, unlike our dissenting colleague, we do not find Fred Stew-
art™s statement protected by Sec. 8(c), which precludes noncoercive 
speech from being deemed an unfair labor practice. Our colleague 
argues that Fred Stewart™s statement ﬁdid not reasonably convey a 
threat,ﬂ and emphasizes that the Re
spondent, in addition to urging the 
employees not to select the Union, 
assured them that ﬁthere would not 
be a problemﬂ if they did so. Fred 
Stewart™s statement is unlawful not 
because it threatened retaliation for supporting the Union. Rather, it is 
unlawful because it threatened that supporting the Union would be 
futile. There is no need to find that 
such a statement carries a warning 
of retaliation in order to find the statement unlawful. In any event, the 
Respondent™s assurances against reprisal ring hollow in light of the 

Respondent™s contemporaneous unfai
r labor practices, including its 
unlawful layoff of several employees because of their union activities. 
18 The judge, in the analysis portion of sec. II,B,4 of her decision, er-
roneously stated that, at the time
 of Vernon™s alleged interrogation, 
thies. We therefore adopt the judge™s conclusion that 
Vernon™s questioning of Easterly and Stewart was coer-
cive and, thus, violative of Section 8(a)(1). 
4. In section II,B,7 of her decision, the judge found that 
the Respondent, through its receptionist, Sandy Garlette, 
violated Section 8(a)(3) and (1) by requiring job applicant 
Jonathan Hackenberg to predate his employment applica-
tion in order to avoid hiring union applicants. In adopting 
this finding, we reject the 
Respondent™s contention that 
this violation was not alleged in the complaint. Paragraph 
4(b) of the second consolidated complaint alleged that the 
Respondent™s receptionist/secret
ary, a female office em-
ployee whose name was unknown to the General Counsel, 
was an agent of the Respondent. Paragraph 6(b) of the 
second consolidated complaint alleged that about July 3 
the Respondent implemented a new policy of having job 
applicants whom it considered to be nonunion predate 
their employment applications in order to avoid hiring 
union applicants. Accordingly, the second consolidated 
complaint adequately alleged the violation.  
We also find without merit the Respondent™s contention 
that the violation must be dismissed because the General 
Counsel stated at the hearing that there was no allegation 
of any violation in the ﬁinterview process.ﬂ The General 
Counsel made this statement in the context of employee 
Hackenberg™s testimony about his ﬁinterviewﬂ by the Re-
spondent™s attorney, Don Jones. The clear import of the 

General Counsel™s statement was that there was no allega-
tion of any violation regarding Jones™s interview of Hack-
enberg. The statement certainly was not a reference to 
Garlette™s giving Hackenberg a job application or any 
statement she made to him at that time. Indeed, Garlette 
did not interview Hackenberg. Thus, the General Coun-
sel™s reference to the ﬁinterview processﬂ could not have 
been a reference to any inte
raction between Garlette and 
Hackenberg. 5. We adopt the judge™s findings, in section II,B,8 and 9 
of her decision, that the Respondent violated Section 
8(a)(3) and (1) by its July 28 layoffs of employees Charles 
Allison and Tom Piazza at its 
Springfield, Missouri project and employee Tim Phanelson at a Carthage, Missouri pro-
ject and its July 29 layoff of employee Jerry Brown at the 
same Carthage project.
19 Under Wright Line
,20 the General 
 Stewart had not revealed his union sympathies. Stewart, as the judge 
noted earlier in that section, had told Supervisor Tom Cron on July 29 
that he had signed a union card when employee Jim Cherry had distrib-
uted them the previous day. Thus
, in finding that Vernon™s interroga-
tion of Stewart violated Sec. 8(a)(1), we do not rely on the judge™s 
statement that Stewart had not 
revealed his union sympathies. 
19 The judge variously placed Brow
n™s layoff as occurring on July 28 
and 29. We find that Brown™s layoff occurred on July 29. Brown was 
not at work on July 28, so the Respondent waited until July 29 to in-
form him that he was laid off.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 238Counsel has the burden of showing that the employees™ 
protected activity was a motivating factor in the Respon-
dent™s decision to lay them off. Once the General Counsel 
makes this showing, the burden shifts to the Respondent to 
demonstrate that it would have taken the same action even 
in the absence of the protected union activity.
21  The judge found, and we agree, that protected union ac-
tivity was a motivating factor in the layoffs. Thus, as a 
general matter, the Respondent was aware that the Union 
was interested in organizi
ng the Respondent because, as 
mentioned above, on June 30, union organizer James 
Carsel and 9 other union carpenters applied for jobs and 
told the Respondent™s president, Fred Stewart, that, if 
hired, they would try to organize the Respondent.
22 Fur-
ther, on July 27, Carsel sent a letter to the Respondent 
stating that an organizing campaign was underway among 
its employees and that several of the Respondent™s em-
ployees were working as ﬁsaltsﬂ for the purpose of orga-

nizing. Specifically regarding the employees who were 
laid off, Allison and Piazza engaged in protected activity 
on July 23 and the Respondent was aware of that activity. 
As noted above, on July 23 (which was a Wednesday), 
Allison and Piazza revealed their union membership to 
various employees and spoke
 about the Union. Allison identified himself to Foreman Ceruzzi as a union carpen-
ter, stated that he intended to organize for the Union, and, 
in response to a question from Ceruzzi, identified Piazza 
as affiliated with the Union.
 Allison™s and Piazza™s layoffs 
the following Monday occurred just 3 working days after 
their July 23 protected activity. On and after July 18, 

Brown similarly engaged in protected activity of which the 
Respondent was aware. Thus, as noted above, on July 18, 
Brown told foreman Rucker that he was in the Union and 
tried to interest Rucker in joining the Union. Additionally, 
on July 29, Brown distributed union authorization cards to 
employees before work. Thus, Brown™s layoff, like those 
                                                                                            
 20 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 
cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation 
Management Corp., 462 U.S. 393 (1983).  
21 Id. As the Board explained in 
Regal Recycling, Inc.,
 329 NLRB 
355, 356 (1999) (footnotes omitted):  
Under the test set out in 
Wright Line
, in order to establish that the Respondent unlawfully discharged the . . . employees based 
on their union activity, the General Counsel must show by a pre-
ponderance of the evidence that th
e protected activity was a moti-
vating factor in the Respondent™s decision to discharge. Thus, the 

General Counsel must show that 
the employees engaged in union 

activity, that the Respondent had knowledge of that activity, and 
that the Respondent demonstrated antiunion animus. Once the 
General Counsel has made the requi
red showing, the burden shifts 
to the Respondent to demonstrat
e that it would have taken the same action
 even in the absence of 
the protected union activity. 
22 As indicated above, the issue of the Respondent™s refusal to hire 
and alleged refusal to consider for 
hire these 10 applicants is being 
remanded to the judge. 
of Allison and Piazza, came shortly after he engaged in 
protected union activity.  
Further, as the judge found, various 8(a)(1) violations 
that the Respondent committed showed its antiunion ani-
mus. Indeed, the Respondent™s unlawful motivation be-
comes clear when the layoffs ar
e viewed in the context of 
the events that preced
ed them. Thus, in April, after ﬁcovert 
saltsﬂ had begun working for the Respondent, Foreman 

Ceruzzi twice unlawfully stated
 that there was one union 
member working for the Respondent and that the Union 
would never infiltrate the Respondent. On July 3, as dis-
cussed in section 4, above, Garlette, the Respondent™s re-
ceptionist, violated the Act by telling job applicant Hack-
enberg, who was not affiliated with the Union, to backdate 
his application because union 
representatives had been in 
the office earlier that week. Thereafter, several ﬁcovert 
saltsﬂ working for the Respondent revealed their union 
affiliation, including, as mentioned above, Brown on July 
18, and Allison and Piazza on July 23. On the latter date, 
Ceruzzi illegally interrogated 
Allison about whether other 
employees were in the Union and promulgated a discrimi-
natory solicitation rule prohibiting employees from talking 
about the Union during working time. On July 25, Rucker 
unlawfully told Brown that Rucker could not talk about 
the Union or Fred Stewart would lay him off. On July 28, 
employee Jim Cherry announced that he was a union 
member and distributed authorization cards to other em-

ployees. Foreman Cron told Cherry that he had known that 
there was a salt on the crew but had not known it was 
Cherry. On July 30 or 31, Fred Stewart, the Respondent™s 
president, told a meeting of employees that he was not 
going to join the Union and it was probably going to cost 
him some money, but he was not going to join, and that™s 
where he stood, also in violation of Section 8(a)(1). 
On the heels of this flurry of union activityŠand only 3 
days after Rucker told Brown that the Respondent™s presi-

dent would lay off Rucker if he talked about the UnionŠ
the Respondent, on July 28 and 29, laid off Allison, Pi-
azza, Brown, and Phanelson, all of whom, except for Phanelson, had recently reveal
ed their union affiliation and 
their interest in organizing the Respondent™s employees. 
Viewing the layoffs in the context of these preceding 
events further supports the judge™s finding that the General 

Counsel met his 
Wright Line
 burden of showing that the 
employees™ protected activity was a motivating factor in 
the Respondent™s decision to lay them off, as it under-
scores that the layoffs served to rid the Respondent of sev-

eral employees intent on organizing the Respondent soon 
after they made the Respondent aware of their union ties 
and at a time when the Respondent had been made in-
creasingly aware of the organizing effort within its work 
force.   EPI CONSTRUCTION 239We also agree with the judge that, despite Phanelson™s 
lack of union affiliation, the General Counsel met his bur-
den under 
Wright Line
 of showing that the employees™ 
protected activity was a motivating factor in the Respon-
dent™s decision to lay Phanelson off, as he worked closely 
with Brown, an open union advocate, and his layoff was 
necessary for the Respondent to adhere to its pretext that it 

was laying off shorter term employees to provide positions 
for longer term employees who were out of work. See 
Robin Transportation
, 310 NLRB 411, 418 (1993); 
JAMCO, 294 NLRB 896, 905 fn. 7 (1989), enfd. 927 F.2d 
614 (11th Cir. 1991), rehearing denied 932 F.2d 979 (11th 
Cir. 1991), cert. denied 502 U.S. 814 (1991); 
Dawson 
Carbide Industries
, 273 NLRB 382, 389 (1984), enfd. 782 

F.2d 64 (6th Cir. 1986).  (ﬁThe Board has held in the con-
text of a union organizing drive that an employer™s dis-
charge of uncommitted, neutral, or inactive employees in 
order to ‚cover™ or to facilitate discriminatory conduct 
against a targeted union-supporting employee . . . is viola-
tive of Section 8(a)(3).ﬂ)  
We further find that the Respondent failed to demon-
strate that it would have laid off Allison, Piazza, Brown, or 
Phanelson in the absence of 
protected union activity. The 
Respondent contends that it laid off Allison and Piazza on July 28 because the woodwork contractor on their project 
was behind schedule. However, on July 23, after employ-
ees had expressed concern about layoffs because the 
woodwork contractor was running late, the Respondent 
had reassured them that there would be plenty of work 
because they could weld and 
perform exterior sheetrock 
work until the woodwork cont
ractor caught up. Addition-ally, as the judge noted, Allison and Piazza were laid off in the middle of a workday. Moreover, although the Respon-
dent had three other construction projects underway at the 
time of Allison™s and Piazza™
s layoffs, the Respondent did 
not reassign them to any other project, even though the 
Respondent had retained Allison since April and had 
transferred him from at least three other jobs, and Stewart, 
the Respondent™s president, thought highly of Piazza™s 
qualifications as well. Addi
tionally, the Respondent re-
tained other employees with 
less seniority at the time of 
Allison™s and Piazza™s layoff.  
Similarly, as the judge found, the Respondent™s stated 
reason for Brown™s and Phanelson™s layoffs, i.e., a pur-

ported desire to transfer long-term employees to the pro-
ject, was also pretextual, as there was no showing that the 
Respondent typically laid off shorter term employees 

when longer term employees were out of work and one of 
the longer term employees reassigned to the project 
worked there only 1 day.
23 Additionally, as the judge 
noted, Phanelson was laid off in the middle of the day at a 

time when there still was work to be done on the project. 
Accordingly, as we find that the Respondent failed to 
demonstrate that it would have laid off Allison, Piazza, 
Brown, or Phanelson in the absence of protected union 
activity, we adopt the judge™
s findings that their layoffs 
were unlawful. 6. In her recommended Order, the judge ordered the Re-
spondent to offer reinstatement to all four laid-off employ-
ees. However, as the judge recounts at the end of section 
II,B,9 of her decision, Brown resumed working for the 
Respondent on October 23. Although the Respondent sub-
sequently laid Brown off again in early November, the 
General Counsel made clear at the hearing that he did not 

contend that Brown™s November layoff was unlawful. We 
shall therefore modify the Order to omit the requirement 
that the Respondent offer reinstatement to Brown. We 
will, of course, retain the requirement that the Respondent 
make Brown whole for any loss of earnings and other 
benefits suffered as a result of his unlawful layoff, noting, 

however, that Brown™s backpay period terminates as of 
October 23. 
7. In section II,B,10 of her decision, the judge found that 
the Respondent violated Section 8(a)(4) and (1) by estab-

lishing a grievance and arbitration procedure restricting the 
rights of employees to use the processes of the NLRB. The 
judge found that the Respondent™s counsel, by letter of 
July 29, informed the Union that if the Union or any of its 
members or supporters believed that their rights had been 

violated, the Respondent had arbitration provisions avail-
able to promptly resolve such disputes and that a grievance 
request form was attached. The judge further found that a 
voluntary grievance and arbitration procedure had been 
prepared by counsel. However, the judge found that nei-
ther the procedural guidelines nor the forms had been dis-
tributed to employees and that the grievance procedure 
had not been used. The judge 
noted that the current appli-
                                                          
 23 The Respondent faults the judge™s purported misstatement, in the 
last sentence of the fourth paragraph of sec. II,B,9 of her decision, that 
the Respondent contended that Brown 
was laid off because he was the 
ﬁfirst personﬂ on the job. However, the judge actually stated that the 
Respondent contended that Brown was the ﬁlast personﬂ on the job, not 
the first one. The letter ﬁaﬂ was in
advertently omitted from the word 
ﬁlast,ﬂ making it appear similar to the word ﬁ1st,ﬂ spelled with a nu-

meral. This was clearly a typographical error and not intended as mean-
ing the word ﬁfirst.ﬂ In four of th
e five places where the judge actually 
used the word ﬁfirstﬂ in her decisi
on, she spelled it out in letters. It 
appeared in numeric form only in fn. 14 of her decision, where, as 

required by proper citation form, it was 
used in a citation to a decision of the First Circuit. Moreover, in th
at instance, the letters ﬁstﬂ in ﬁ1
stﬂ appeared in superscript. The letters 
ﬁstﬂ are not in superscript in the 
word that the Respondent has misread as ﬁfirstﬂ in sec. II,B,9 of the 
judge™s decision. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 240cation form referenced the grievance and arbitration (or 
ﬁalternative dispute resolutionﬂ) procedure and that some 
of the language on the form indicated that the procedure 
was voluntary, while other language appeared to indicate 
that the procedure was mandato
ry. In declaring the proce-dure unlawful, the judge found that, although no employee 

had utilized the procedure and it was uncertain whether the 

procedure was voluntary or mandatory, the Respondent 
had to bear the burden of this ambiguity, and the existence 
of such a mandatory procedure had a chilling effect on the 
exercise of Section 7 rights to seek access to the Union or 
to the NLRB processes. We find that the record is factually insufficient to sup-
port a violation of the Act. The complaint alleged that 
about July 29 the Respondent established a grievance and 
arbitration procedure that restricted its employees™ right to 
use the processes of the NLRB. The violation was alleged 
to have occurred about July 29 apparently because that 
was the date on which the Respondent, through its attor-
ney™s letter, informed the Union that the Respondent had a 
grievance and arbitration procedure. However, as the 
judge noted, the Respondent™s grievance and arbitration 
procedure had never been used and the Respondent had 
never distributed the procedural guidelines and forms for it 
to its employees. Additionally, there is no evidence that 
the employees have been informed that the Respondent 
has implemented a grievance and arbitration procedure. 
Although the Respondent notified the Union of the proce-
dure™s existence, the Union was not the Respondent™s em-
ployees™ representative. Moreover, neither the Respon-
dent™s letter to the Union nor the attached grievance form 
indicated that the grievance and arbitration procedure was 
mandatory.  
Further, the record indicates only one instance in which 
employees were given notice of the Respondent™s griev-
ance and arbitration procedure, and, at that time, the Re-
spondent made it clear that the procedure was voluntary. 

Thus, at the informal hearing or ﬁinvestigatory meetingﬂ 
that the Respondent conducted on September 24 concern-
ing employees Glen Easterly™s and Don Stewart™s suspen-
sions, the Respondent asked Easterly and Stewart to com-
plete new job applications.
24 The application forms that 
the Respondent gave Easterly and Stewart contained lan-
guage about the Respondent™s alternative dispute resolu-
tion (ADR) procedures, but the Respondent specifically 
advised Easterly and Stewart that the ADR was voluntary 
and that they were not requi
red to sign the applications. 
Additionally, the Respondent added a sentence stating, 
ﬁThe ADR is voluntary,ﬂ on the application given to East-
                                                          
 24 In sec. II,B,11, of her decision, the judge found Easterly™s and 
Stewart™s suspensions unlawful. We adopt that finding. 
erly, and the Respondent crossed out the ADR provision 
on the application given to Stewart. Moreover, as the Un-
ion admits in its brief, the application form that the Re-
spondent used prior to Sept
ember 24 contained no refer-
ence at all to an ADR procedure. 
Additionally, although the judge™s finding of a violation 
was based, at least in part, on the Respondent™s application 

form and grievance and arbitration procedure in use at the 
time of the hearing, the record does not establish the then-
current contents of that pr
ocedure. The evidence on this 
matter is based on the vacillating and confused testimony 
of Fred Stewart. While Fred 
Stewart testified that he ﬁbe-
lievedﬂ that the Respondent™s current application form 

included a reference to a grievance and arbitration proce-
dure, he was uncertain whether a grievance and arbitration 
procedure document shown to him was the one referred to 
in the application form. He further testified that the Re-
spondent had not utilized that grievance and arbitration 

procedure document and that, although it was Company 
policy, it was a ﬁnew thingﬂ and he ﬁ[didn™t] know that™s 
all ironed out a hundred percent right now.ﬂ He addition-
ally testified that the Respondent was not using and had 
never used that document or gi
ven it to employees and that 
the Respondent had changed the grievance and arbitration 
policy that it was considering. He also testified that the 
application form that Easterly had filled out at the Sep-
tember 24 investigatory meeting was the current applica-
tion form that the Respondent was using. As noted above, 
a sentence added to that form 
clearly specified that ﬁ[t]he 
ADR is voluntary.ﬂ We cannot determine, on the basis of 
Fred Stewart™s testimony, the content of the Respondent™s 
grievance and arbitration procedure document in use at the 
time of the hearing. Further, his testimony tends to show 
that the application form in use at that time explicitly 
stated that ﬁ[t]he ADR is voluntary.ﬂ Consequently, con-
trary to the judge, we find the record insufficient to show a 
violation based on the application form and grievance and 
arbitration procedure current 
at the time of the hearing. 
The judge™s overall rationale in finding a violation was 
based on the chilling effect that the Respondent™s griev-

ance and arbitration procedure had on the employees™ 
exercise of their Section 7 ri
ghts to seek access to a un-
ion or to the NLRB processes. However, since it is un-

clear whether there was a grie
vance arbitration procedure 
in effect, or if there was, wh
at the terms of that procedure 
were, and in the absence of evidence that employees 
could reasonably believe that the procedure, if it existed, 
was mandatory, we cannot infer that the Respondent had 
a grievance and arbitration procedure which had a chill-
ing effect on the exercise of employees™ rights. Because 
we find the record devoid 
of such evidence, we shall 
 EPI CONSTRUCTION 241dismiss the 8(a)(4) and (1) complaint allegation involv-
ing the Respondent™s grievance/arbitration procedure.
25 8. In section II,B,12 of her decision, the judge found 
that the Respondent unlawfully interrogated employee 

Don Stewart during the Respondent™s attorney™s Septem-
ber 24 interview of Stewart following Stewart™s August 7 
suspension, purportedly for engaging in horseplay and 

unsatisfactory work quality and productivity. While the 
Board in 
Johnnie™s Poultry Co., 
146 NLRB 770, 775 
(1964), enf. denied on other grounds 344 F.2d 617 (8th 
Cir. 1965), afforded employers a limited privilege to 
question employees in prepar
ation for unfair labor prac-
tice hearings, the judge found that the Respondent failed 

to abide by the safeguards established in that case to 
minimize the coercive imp
act of such questioning.
26 Thus, the judge found that the Respondent questioned 
Stewart about whether he was involved in union salting 
activity or any union activity and asked him when he 
signed a union authorization card, all without first assur-
ing him that his participation in the interview was volun-
tary and that no reprisals would be taken against him. 

Additionally, the judge found that the questioning ex-
ceeded the scope of the interv
iew, the stated subject of 
which was Stewart™s suspension.  
The Respondent contends that 
Johnnie
™s Poultry 
does 
not apply, because the focus of its interview was on 
Stewart™s suspension and did not touch directly on the 
NLRB proceedings.
27 Assuming, contrary to the Respon-
dent™s contention, that 
Johnnie
™s Poultry 
does apply, we 
would agree with the judge that the Respondent™s ques-

tioning of Stewart violated Section 8(a)(1), because, as 
the judge described, the Respondent failed to adhere to 
the safeguards which that case requires. On the other 
hand, assuming that, as the Respondent contends, 
Johnnie™s Poultry
 is not applicable, we would neverthe-
less find that the Respondent™s questioning of Stewart 
violated Section 8(a)(1), because it would constitute an 
                                                          
                                                           
25 As we find the record factually 
insufficient to support the viola-
tion, we do not reach the Responden
t™s contention that the violation 
should be dismissed because the Fede
ral Arbitration Act, 9 U.S.C. §§ 1Œ16, authorizes arbitration of employment disputes. 
26 Johnnie™s Poultry specified the following safeguards:  
[T]he employer must communicate to the employee the
 purpose of 
the questioning, assure him that no reprisal will take place, and obtain 
his participation on a voluntary basis; the questioning must occur in a 
context free from employer hostility
 to union organization and must 
not be itself coercive in nature; and the questions must not exceed the 
necessities of the legitimate purpose by prying into other union mat-
ters, eliciting information concerning an employee™s subjective state 

of mind, or otherwise interfering with the statutory rights of employ-
ees. 146 NLRB at 775. 
27 We also note that, at the time of the Respondent™s questioning of 
Stewart, a complaint had not yet issued. 
unlawful interrogation under the 
Rossmore House
28 total-
ity-of-the-circumstances test, the general test governing 
interrogations.  
Thus, applying the factors of the 
Rossmore House
 test, set forth in section 3, above, we note that Stewart, who 

had been suspended by the Respondent, was questioned 
in the formal setting of an ﬁinvestigatory meetingﬂ held 
in the Respondent™s office. The purpose of the meeting 
was to determine whether Stewart, as well as Easterly, 
who also had been suspended, would be offered rein-

statement to their jobs despite their alleged horseplay and 
unsatisfactory work quality and productivity. Thus, at the 
outset of the meeting, the 
Respondent™s attorney asked 
them to fill out new job applications. The questioning of 

Stewart was conducted by the Respondent™s attorney and 
was done in the presence of the Respondent™s president. 
Additionally, although Stewart was an open union sup-
porter in that he had earlier told Foreman Cron that he 
had signed a union card, the Respondent™s questioning of 
Stewart concerning union ac
tivity was nonetheless coer-
cive, as it was not pertinent to the asserted reasons for his 
suspension and was raised in a context in which Stew-
art™s job hung in the balance. Regarding the truthfulness 
of Stewart™s reply to the ques
tions at issue, Stewart ini-
tially denied that he was involved in union activity but, 
in response to additional qu
estions, corrected his answer 
to state that he had signed 
an authorization card. Stew-
art™s initial denial and subseq
uent correction betrayed his 
discomfort at being questioned regarding his union activ-
ity. Moreover, while the Respondent permitted Stewart 
to have union representatives with him during the inves-
tigatory meeting, that fact al
one was inadequate to offset 
the otherwise coercive setting and conduct of the meet-
ing.
29 Accordingly, in sum, we find the Respondent™s ques-
tioning of Stewart would be unlawful under the general 
test governing interrogations as well as under the stan-
dards of 
Johnnie
™s Poultry
. Therefore, in adopting the 
judge™s finding of a violation, we need not pass on 
whether 
Johnnie™s Poultry
 applies under the particular 
circumstances of this case. 
ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 
modified and set forth in full below and orders that the 
 28 269 NLRB 1176 (1984), affd. sub nom. 
Hotel Employees Local 11 
v. NLRB
, 760 F.2d 1006 (9th Cir. 1985). 
29 The Respondent™s honoring of Stewart™s right to be accompanied 
by a union representative under
 Weingarten, 420 U.S. 251 (1975), and 
Epilepsy Foundation of Northeast Ohio
, 331 NLRB 676 (2000), did not 
immunize the Respondent™s otherwis
e unlawful interrogation of Stew-
art.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 242Respondent, Exceptional Prof
essional, Inc. d/b/a EPI 
Construction, Nixa, Missouri, 
its officers, agents, succes-
sors, and assigns, shall  
1. Cease and desist from 
(a) Informing its employees that it would be futile to 
select the Union as their barg
aining representative, creat-
ing the impression among its employees that their union 
activities are under surveillance, promulgating a rule that 
discriminatorily prohibits employees from talking about 
the Union or any other labor organization while working, 
interrogating its employees about their union member-
ship, activities and sympathies, and threatening its em-
ployees with layoff if they support the organizing efforts 
of the Union. 
(b) Promulgating for discriminatory purposes a drug 
and alcohol abuse and testing policy as a term and condi-

tion of employment, requiring applicants to predate em-
ployment applications in order to avoid hiring union ap-
plicants, and laying off and suspending employees be-
cause of their union membership or activities. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
(2) Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Rescind its rule prohibiting employees from talking 
about the Union or any other labor organization while 
working and rescind its discriminatorily promulgated 
drug and alcohol abuse and testing policy.  
(b) Make whole Charles Allison, Tom Piazza, Jerry 
Brown, Tim Phanelson, Glen
 Easterly, and Don Stewart 
for any loss of earnings and other benefits suffered as a 
result of Respondent™s unlawful layoffs or suspensions as 
set forth in the remedy section of the judge™s decision as 
modified here. 
(c) Within 14 days from the date of this Order, offer 
Charles Allison, Tom Piazza, Ti
m Phanelson, Glen East-
erly, and Don Stewart full reinstatement to their former 
jobs or, if those jobs no longer exist, to substantially 
equivalent positions, without prejudice to their seniority 
or any other rights or privileges previously enjoyed. 
(d) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful layoffs or 
suspensions of Charles Allison, Tom Piazza, Jerry 
Brown, Tim Phanelson, Glen
 Easterly, and Don Stewart 
and, within 3 days thereafter notify the employees in 

writing that this has been done and that the layoffs and 
suspensions will not be used against them in any way. 
(e) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 
electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 

under the terms of this Order. 
(f) Within 14 days after service by the Region, post at 
its facility in Nixa, Missouri, copies of the attached no-
tice marked ﬁAppendix.ﬂ
30  Copies of the notice, on 
forms provided by the Regional Director for Region 17, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent immediately 
upon receipt and maintained 
for 60 consecutive days in 
conspicuous places including 
all places where notices to employees are customarily 
posted. Reasonable steps 
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other 
material. In the event that, during the pendency of these 
proceedings, the Respondent has gone out of business or 
closed the facility involved in these proceedings, the Re-
spondent shall duplicate and mail, at its own expense, a 
copy of the notice to all current employees and former 
employees employed by the Respondent at any time 
since April 1997. 
(g) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
IT IS FURTHER ORDERED that the issue of whether 
the Respondent violated Section 8(a)(3) and (1) of the 
Act by refusing to consider for hire or to hire alleged 
discriminatees James Carsel, Larry Collinsworth, John 
Duncan, Roger Hensley, Bob Hurn, Mike Joyce, Tom 
McFarland, Matthew Rausch, Shelley Williams, and Ste-
ven Wilson, and the issue of an appropriate remedy for 

such violation, if found, are severed from the rest of this 
proceeding and remanded to the administrative law judge 
for appropriate action as set out above. The administra-
tive law judge may reopen the record if necessary for the 
resolution of these issues. 
IT IS FURTHER ORDERED that the administrative 
law judge shall prepare a supplemental decision contain-
ing findings of fact, conclusions of law, and a recom-
mended supplemental Order with regard to the issues 
remanded here. Copies of the supplemental decision shall 
be served on all parties, af
ter which the provisions of 
                                                          
 30  If this Order is enforced by a Judgment of the United States Court 
of Appeals, the words in the notice ﬁPosted by Order of the National 
Labor Relations Board™™ shall read ﬁPosted Pursuant to a Judgment of 
the United States Court of Appeals Enforcing an Order of the National 
Labor Relations Board.™™ 
 EPI CONSTRUCTION 243Section 102.46 of the Board™s Rules and Regulations 
shall be applicable. 
 CHAIRMAN HURTGEN, dissenting in part. 
I join my colleagues in adopting the judge™s decision, 
except as follows. 
Contrary to the judge, I do no
t find that Fred Stewart, 
the Respondent™s president, violated the Act by stating to 
employees on July 30 or 31 that he ﬁwas not going to 
join the Union and it was probably going to cost him 
some money, but he was not going to join and that™s 
where he stood.ﬂ  This is no more than an expression of 
Stewart™s opinion that he di
d no want a union at his place 
of business, and that he was prepared to shoulder the 

costs of opposing the Union™
s campaign.  Stewart™s ex-
pression of opinion was not coercive and did not rea-
sonably convey a threat of reprisal if employees selected 
the Union.  As such, it was protected by Section 8(c). 
Nor did Stewart express a threat of futility.  He did not 
say that bargaining would be futile if the Union were 
selected as the representative.
  He said that Respondent 
would oppose the Union™s campaign to become that rep-
resentative.  Moreover, while employees received from 
the Respondent a letter simply urging them not to select 
the Union, Stewart assured them that ﬁthere would not be 
a problemﬂ if they did so. 
In an effort to establish that Stewart™s statement was 
unlawful, my colleagues have essentially listed unfair 

labor practices by others. However, absent a demon-
strated nexus, I would not hold that this other conduct 
renders unlawful Stewart™s otherwise lawful statements.
1 Accordingly, I do not believe that employees could 
reasonably have understood the Respondent to be threat-
ening the employees in any way.  I would reverse the 
judge™s unfair labor practice finding. 
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we 
violated the National Labor Relations Act and has or-
dered us to post and abide by this notice. 
 Section 7 of the Act gives employees these rights: 
To organize 
To form, join, or assist any union 
                                                          
 1 My colleagues rely particularly
 on a comment by Foreman Ceruzzi 
that ﬁthe Union will never infiltrate 
EPI.ﬂ  This statement is not coer-
cive. It is a prediction by Ceruzzi that the Union would not become the 
representative of Respondent™s employees. 
To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT tell you that it is futile to select Car-
penters™ District Council of Kansas City and Vicinity 
Locals 311 and 978, affiliated with United Brotherhood 
of Carpenters and Joiners of
 America, or any other Un-
ion, as your bargaining representative. 
WE WILL NOT create the impression among you that 
your union activities are under surveillance. 
WE WILL NOT promulgate a rule that discriminatorily 
prohibits you from talking about the Union or any other 
labor organization while working. 
WE WILL NOT interrogate you about your union 
membership, activities, and sympathies. 
WE WILL NOT threaten you with layoff if you support 
the organizing effo
rts of the Union. 
WE WILL NOT promulgate for discriminatory pur-
poses a drug and alcohol abuse and testing policy as a 
term and condition of employment, require applicants to 
predate employment applications in order to avoid hiring 
union applicants, or lay off or suspend you because of 
union membership or activities. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL rescind our unlawful rule prohibiting you 
from talking about the Union or any other labor organi-

zation while working and rescind our discriminatorily 
promulgated drug and alcohol 
abuse and testing policy. 
WE WILL, within 14 days from the date of the 
Board™s Order, offer Charles Allison, Tom Piazza, Tim 
Phanelson, Glen Easterly, and Don Stewart full rein-
statement to their former jobs or, if those jobs no longer 
exist, to substantially equivalent positions, without 

prejudice to their seniority or any other rights or privi-
leges previously enjoyed.  
WE WILL make Charles Allison, Tom Piazza, Jerry 
Brown, Tim Phanelson, Glen
 Easterly, and Don Stewart 
whole for any loss of earnings and other benefits result-
ing from their layoffs or susp
ensions, less any net interim 
earnings, plus interest, provided, however, that the back-
pay period for Jerry Brown 
ceases as of October 23, 
1997. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-
ful layoffs and suspensions of Charles Allison, Tom Pi-
azza, Jerry Brown, Tim Phanel
son, Glen Easterly, and 
Don Stewart, and WE WILL, 
within 3 days thereafter, 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 244notify each of them in
 writing that this has been done and 
that the layoffs will not be used against them in any way. 
 EXCEPTIONAL PROFESSIONAL, INC. d/b/a 
EPI CONSTRUCTION 
 Stanley D. Williams, Esq., for the Acting General Counsel. 
Donald W. Jones, Esq. (Hul
ston, Jones, Gammon & Marsh)
, of 
Springfield, Missouri, for the Respondent. 
Michael T. Manley, Esq. (Blake & Uhlig)
, of Kansas City, Kan-
sas, for the Charging Party.  
DECISION STATEMENT OF THE CASE 
MARY MILLER CRACRAFT, Administrative Law Judge. 
This case was tried in Springfield, Missouri, on November 18Œ
21, 1997, and March 24Œ26, 1998. 
The charge in Case 17ŒCAŒ
19272 was filed by Carpenters™ Dist
rict Council of Kansas City 
and Vicinity Locals #311 and #978,
 affiliated with United 
Brotherhood of Carpenters and Joiners of America (Local 311, 
Local 978, or, jointly, the Union) on July 16, 1997,
1 and amended on August 27 and September 29. The charge in Case 
17ŒCAŒ19325 was filed by the Union on August 27 and 
amended on September 29. The charge in Case 17ŒCAŒ19385 
was filed by the Union on Sept
ember 25. The second consoli-
dated complaint, issued October 30, alleges that Exceptional 

Professional, Inc. d/b/a EPI 
Construction (Respondent) com-
mitted numerous violations of Section 8(a)(1) and (3) of the 

Act.2 All parties were afforded full opportunity to appear, to intro-
duce relevant evidence, to examine and cross-examine wit-
nesses, and to argue the merits 
of their respective positions. On 
the entire record, including my observation of the demeanor of 
the witnesses,
3 and after considering the briefs filed by counsel 
for the Acting General Counsel, for the Charging Party, and for 
Respondent, I make the following 
I. FINDINGS OF FACT   
Respondent, a corporation, maintains an office and place of 
business in Nixa, Missouri, where it is engaged in the construc-tion industry as a sheet rock in
stallation contractor. During the 
12-month period ending August 31, Respondent performed 
services valued in excess of $50,000 in States other than the 
State of Missouri and purchased 
and received goods valued in 
excess of $50,000 from other enterprises located within the 
                                                          
                                                           
1 All dates are in 1997 unless otherwise indicated. 
2 Sec. 8(a)(1) of the Act provides in relevant part that employers who 
interfere with, restrain, or coerce 
employees in the exercise of rights 
guaranteed by Sec. 7 of the Act are guilty of an unfair labor practice. 
One specific Sec. 7 right at issue in this case is employees™ right to 
organize for their mutual aid and protection. Sec. 8(a)(3) of the Act 
creates an unfair labor practice when an employer discriminates against 
employees because they availed 
themselves of Sec. 7 rights. 
3 Credibility resolutions have been
 made based on a review of the 
entire record and all exhibits in th
is proceeding. Witness demeanor and 
inherent probability of the testimony 
have been utilized to assess credi-
bility. Testimony contrary to my fi
ndings has been discredited on some 
occasions because it was in conflict with credited testimony or docu-

ments or because it was inherently 
incredible and unworthy of belief. 
State of Missouri, which other enterprises had received these 
goods directly from points outside
 the State of Missouri. Re-spondent admits and I find that it is an employer engaged in 
commerce within the meaning of Section 2(2), (6), and (7) of 
the Act.  
Although Respondent initially denied that the Union is a la-
bor organization within the meani
ng of Section 2(5) of the Act, 
Respondent thereafter amended its answer to admit the Union™s 

2(5) status without waiving its affirmative defenses.
4  Accord-ingly, I find that the Union is
 a labor organization within the 
meaning of Section 2(5) of the Act. 
II. ALLEGED UNFAIR LABOR PRACTICES 
A. Overview 
Respondent, a nonunion contractor, was targeted by the Un-
ion for salting activities. Beginning in April, ﬁcovertﬂ salts 
concealed their union affiliation 
at the time they applied for 
employment with Respondent. On 
the other hand, in late June, ﬁovertﬂ salts applied for empl
oyment announcing that their 
intention, if hired, was to or
ganize Respondent™s employees as 
well as provide quality work for Respondent. Fred Stewart is 
the president of Respondent. Tom Cron is one of the working 
foremen employed by Respondent
. Respondent agrees that both 
Stewart and Cron possess supervisory authority within the 
meaning of Section 2(11) of the Act. The supervisory status of 
other individuals employed as wo
rking foremen is in dispute. During the relevant time period, Respondent performed dry 
wall subcontracting for approximately 15 construction sites in 
the Springfield, Missouri, and surrounding area. 
B. Facts 
1. Supervisory or agency status of working foremen 
Respondent™s working Foremen Steve Ceruzzi, Randy 
Rucker, and Mike Vernon are alleged to have made various 
statements in violation of Section 8(a)(1). Before turning to the 
merits of these substantive allega
tions, it is necessary to deter-
mine whether statements of th
e working foremen may be at-
tributed to Respondent. If these working foremen are either 
supervisors or agents of Respon
dent, as alleged, Respondent is 
responsible for th
eir statements. 
 4 Respondent asserts that the Union should be disqualified to act as a 
labor organization with respect to
 Respondent because a pattern and 
practice of activities by the Union indicates that the Union is seeking to 
extort funds from Respondent in violation of Sec. 302 of the Act and, 
additionally, Respondent asserts that 
the Union should be disqualified 
because it is attempting to force Respondent to grant it assistance to 
organize Respondent™s employees. I reject these arguments. Respon-

dent™s position is essentially that th
e Union™s salting program is a viola-
tion of Sec. 302 and Sec. 8(a)(2). Sec. 302 restricts, inter alia, payments 
to union representatives except as 
compensation for services as an 
employee. The only payment to union representatives involved in this 
case falls into the exception rather th
an the rule. Sec. 8(a)(2) prohibits 
domination or interference with the formation or administration of any 

labor organization or contribution of
 financial or other support. How-
ever, pursuant to Sec. 8(f), an employer engaged primarily in the build-
ing and construction industry may make an agreement covering em-
ployees without violating Sec. 8(
a)(2). Although there is no evidence 
that the Union requested Respondent to sign a prehire agreement, had it 
done so, there would be no violation. 
 EPI CONSTRUCTION 245The term supervisor is defined in
 Section 2(11) of the Act as,  
 Any individual having authority, in the interest of the 
employer, to hire, transfer, su
spend, lay off, recall, pro-
mote, discharge, assign, rewa
rd, or discipline other em-
ployees, or responsibly to direct them, or to adjust their 
grievances, or effectively to recommend such action, if in 
connection with the foregoing the exercise of such author-
ity is not of a merely routine or clerical nature, but re-
quires the use of independent judgment. 
 Section 2(13) of the Act provides, ﬁIn determining whether 
any person is acting as an agent of
 another person so as to make 
such other person responsible for his acts, the question of whether the specific acts performed were actually authorized or 
subsequently ratified shall not be controlling.ﬂ Common law 
principles of agency are utilized in determining agency status. 
Longshoremen ILA (Coas
tal Stevedoring Co.), 
313 NLRB 412, 
415 (1993), remanded 56 F.3d 205 (D.C. Cir. 1995). The com-mon law principles of agency incorporate the concepts of ap-
parent and implied authority.  
 Apparent authority is creat
ed through a manifestation 
by the principal to a third party that supplies a reasonable 
basis for the latter to believe that the principal has author-
ized the alleged agent to do the act in question. 
NLRB v. 
Donkin™s Inn, 532 F.2d 138, 141 (9th Cir. 1976); 
Alliance 
Rubber Co., 286 NLRB 645, 646 fn. 4 (1987). Thus, either 
the principal must intend to cause the third person to be-

lieve that the agent is authorized to act for him, or the 
principal should realize that th
is conduct is likely to create 
such belief. Restatement 2d, Agency § 27 (1958 Com-

ment). Two conditions, therefore,
 must be satisfied before 
apparent authority is deemed created: (1) there must be 

some manifestation by the principal to a third party, and 
(2) the third party must believe that the extent of the au-
thority granted to the agent encompasses the contemplated 
activity.  
 Dentech Corp., 
294 NLRB 924, 925 (1989), quoting Service Employees Local 87 (West Bay Maintenance), 
291 NLRB 82 
(1988); see also Great American Products, 312 NLRB 962, 963 
(1992). Accordingly, the test is 
whether, under all the circum-
stances, ﬁthe employees would reasonably believe that the indi-

vidual was reflecting company policy and acting on behalf of 
management.ﬂ Zimmerman Plumbing Co., 
325 NLRB 106 
(1997). The Acting General Counsel, as the party asserting the 
agency status, must bear the burden of proof on the issue. 
Respondent™s working foremen receive their instructions di-
rectly from Stewart or Cron. During the bulk of each project, 

the working foreman is Respondent™s only presence on the job. 
The working foremen deal with the general contractor and keep 
the crew busy during the day. Stewart testified that his working 
foremen™s duties included giving instructions to the crew, keep-
ing track of hours worked by the crew, ensuring that the crew is 
performing to acceptable standa
rds, correcting substandard 
work, and assigning tasks.  In
 explaining the difference be-
tween Cron, an admitted supervisor, and other working fore-
men, Stewart stated that Cr
on could settle personnel problems without consulting Stewart but the other working foremen 
could not do so.  
Stewart has several jobs in progress at any one time and, ac-
cordingly, his time on the jobsites is limited. He relies on the 
working foremen to assign work to employees, correct inade-
quate work, and deal with the general contractors. He testified 
that he typically requested info
rmation from all of his working 
foremen regarding performance of specific individuals, usually 
new hires, in order to ascertain if the employee was performing 
adequately. In other words, Stewart explained, after an em-
ployee has worked for awhile, Stewart would ask the working 
foreman on the job, ﬁIs he any good or not?ﬂ Stewart would 
then utilize this information to decide whether to retain the 
employee, whether to give a wage increase, or whether to as-
sign the employee to another project when work at the current 
project ceased or to la
y the employee off.  
Ceruzzi, who was utilized as a working foreman on several 
projects, testified that he did 
not set company policy, hire or 
fire employees, make decisions 
to transfer employees from one 
project to another, make decisi
ons to issue warning or suspen-
sions, make decision to lay o
ff employees, ma
ke recommenda-tions for promotions or pay incr
eases, or settle grievances. He 
testified that his job consists of taking a set of blue prints and 

following the layout. He contacts Fred Stewart with any ques-
tions. During the day, he frames 
and lines the crew out in the 
direction called for in the prints. He keeps time records and has 
the keys to the gang box. Ninety-five percent of his work is 
with his tools. The other 5 percent he spends taking care of 
problems on the project. He does not decide who to lay off. He 
does not select the suppliers. He
 receives $1 more than jour-neyman rate as working foreman.
 He does not take part in man-
agement meetings to de
termine what jobs to bid. On August 1, he attended a meeting with Respondent™s counsel in which he was told not to interrogate, threaten, promise, or spy on union 
activity.  
When covert salt Charles Eugene Allison was hired for the 
James River project, Fred Stewart told Allison to report to 
Steve Ceruzzi, working foreman, who, according to Stewart, 
was, ﬁrunning the job out there.ﬂ 
Ceruzzi gave Allison his work 
assignments, checked his work, 
and handled time and atten-dance records for the job.  
Allison™s next job was in Overland Park, Kansas, at Santa Fe 
Trail and Tomahawk Elementary 
schools. Steve Ceruzzi was in 
charge of this work as well. According to Allison, Ceruzzi in-
structed employees regarding as
signments, kept time and atten-
dance records, distributed meal allowances to employees, and 
paid their hotel bills. Ceruzzi also sent two employees home 
who reported to work under the influence of alcohol and 
granted one employee, 
Allison, a day off. 
For 1 week, Allison substituted for Ceruzzi on the Overland 
Park jobs. Before leaving Springfield for this week in Overland 
Park, Allison met with Stewart who gave him a check for food 
and gas expenses and also asked Allison to take the blueprints 
with him and run the job. Stew
art also gave Allison a list of 
supplies that were needed and a corporate credit card to pay for 

them. On arriving in Overland
 Park, Allison was unable to 
assign work to his crew because the demolition team had not 
performed its preparatory work. Allison contacted BCE, the 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 246general contractor, and asked if
 Respondent™s crew could per-form the demolition work so that
 the project would be ready for 
rebuilding on the following shift. BCE approved this. 
Working Foreman Mike Vernon 
testified that he did not 
make decisions regarding transfer, discipline, layoff, or suspen-
sion. Further, Vernon did not 
make recommendations to sus-pend, promote, or for wage incr
eases. He testified that he did 
not settle grievances or recommend 
suppliers. He agreed that he 
kept daily time records for his crew. Vernon felt the only dif-
ference between his job and a cr
ew job was that he unlocked 
the gang box, told the men what to do based on Fred Stewart™s 
instructions, and at the end of the day, he made sure of the tools 
were secured, and kept time reco
rds. The rest of the time, he 
estimated about 90 percent of the time, he was working with his 
tools. He received $1 per hour more as working foreman than 
as a journeyman. He further testif
ied that he did not pledge the 
credit of Respondent or make purchases for Respondent. He did 

not attend management meetings in which bids or job assign-
ments were discussed. 
The parties acknowledge that there is little testimonial dis-
pute regarding the duties of the 
working foremen.  Counsel for 
the Acting General Counsel and counsel for the Charging Party 

rely on evidence that the work
ing foremen assign work based 
on their knowledge of the employ
ees™ skills and abilities in utilizing independent judgment, insure that work is completed 
in a timely and professional ma
nner, independently correct 
unsatisfactory work, keep track 
of hours, and effectively rec-
ommend retention of new employees and eligibility for rehire. 
They also note the $1 per hour pay differential and the fact that 
working foremen sometimes sign separation notices on the 
ﬁsupervisorﬂ signature line. 
Respondent argues that the working foremen are leadmen 
and not statutory supervisors. 
Respondent initially notes that 
working foremen do not have the authority to hire or fire. Re-
spondent also asserts that working foremen do not exercise 
independent judgment but merely
 give directions based on 
existing company practices and 
policies. Finally, Respondent relies on the fact that the working foremen spend the majority 
of their time working with tools. 
Based on the evidence recited above, I find that Ceruzzi, 
Rucker, and Vernon were supervisors and agents of Respondent 
while acting as working foremen. They served as the sole 
spokespersons for Respondent on 
the jobsites and directed the 
work of employees exercising considerable independent judg-
ment. Fred Stewart testified that
 their duties included ensuring 
that the crew was performing to acceptable standards and cor-
recting substandard work. The working foremen authorized 
time off from the job and were also authorized to suspend em-
ployees who reported to work inappropriately. Their assess-
ments of employees™ performances were accepted by Fred 
Stewart without further investiga
tion, thus constituting effective recommendations. Based on these assessments, Fred Stewart 
determined whether to grant pay increases or retain employees. 
Based on this evidence, I conclude that the working foremen 
were empowered to responsibly direct the work force in the 
interest of Respondent utilizing their independent judgment. 
Moreover, I find that by reporting their observations to Fred 
Stewart, who performed no further evaluation, the working 
foremen effectively recommende
d whether employees were 
retained and whether employees received pay increases. These 
duties are sufficient to constitute the working foremen as su-
pervisors. It is not necessary that they possess each of the crite-
ria listed in Section 2(11). 
Moreover, were the working fo
remen not statutory supervi-
sors, I would nevertheless find that their statements were attrib-
utable to Respondent. All communications from Fred Stewart 
to employees were channeled 
through the working foremen. 
They informed employees rega
rding layoff or reassignment. 
Fred Stewart held them out to employees and general contrac-
tors as the person ﬁin chargeﬂ of their particular projects. I con-
clude, under these circumstances, that employees would rea-
sonably believe that they refl
ected company policy and acted 
on behalf of Fred Stewart. I therefore find that each of these 
working foremen possessed actual and apparent authority to act 
for Respondent at the relevant times alleged in the complaint.
5 2. Allegedly informing em
ployees that it would 
 be futile to select the Union and creating 
 the impression of surveillance 
Ceruzzi, early to mid-April,
 at the James River Power 
PlantŠRespondent worked at the James River Power Plant, 
located near Springfield, Missouri, in early to mid-April. Steve 

Ceruzzi, Respondent™s working fo
reman for that project, spoke 
with general contractor BCE™s s
uperintendent in the presence 
of Charles Eugene Allison, a covert salt, in the context of dis-
cussing a ﬁdealﬂ the Union had against BCE. Allison testified 
that Wright, the BCE superinte
ndent, told Ceruzzi to, ﬁwatch 
his back because the union is supposed to be out for these com-

panies.ﬂ According to Allison, Ceruzzi responded, ﬁWe don™t 
have to worry about that . . . Fred
 is a lot smarter than that and 
the union will never infiltrate EPI.ﬂ Allison also recalled that 

Ceruzzi told Wright that EPI had one union member working 
for them at the time because the unions did not have any work.  
Ceruzzi denied that he was aware of an NLRB case brought 
by the Union against BCE and, although he interacted with 

Wright, he denied that they conversed about union infiltration. 
However, Ceruzzi agreed that he was aware that the Union was 
picketing BCE on the James River project and was aware that 
one union member was working for Respondent. 
Ceruzzi, late April, at an 
Overland Park, Kansas jobsiteŠIn 
late April, during a break in 
which working Foreman Ceruzzi 
and employees Allison, Justin Turnbaugh, Tom Piazza,
6 Jesus 
Padron, and Danny Nagera were
 engaged in various conversa-
tions, Allison overheard Ceruzzi say that the Union would 
never infiltrate EPI. Piazza also overheard this remark, recall-
ing that Ceruzzi said Respondent
 knew there was, ﬁa guy from 
the Union in the company and that there was no way in hell the 

Union was going to infiltrate this company.ﬂ  Ceruzzi denied 
making these or similar remarks a
nd stated that he had no idea 
there was any union on the scene while he was on this project.  
                                                          
 5 Allison, an alleged discriminatee,
 acted as working foreman on one 
project. He was accorded special trus
t on this project and, were it nec-
essary, I would find that he was an
 agent of Respondent during the 
week he acted as working foreman. 
6 Piazza was a covert salt. Allison recommended Piazza to Fred 
Stewart. 
 EPI CONSTRUCTION 247Stewart, July 30 or 31, at a Carthage, Missouri jobsite
ŠFred Stewart conducted a meeting for all employees at the Car-
thage elementary school jobsite in the parking lot on the day 
following distribution of authorization cards on that project.  
According to Don Stewart (no relation to Fred Stewart), Glen 
Easterly, James Cherry, and others, Fred Stewart told the em-
ployees that he was not going to join the Union and it was 
probably going to cost him some 
money, but he was not going 
to join and that™s where he stood. Easterly recalled that Fred 

Stewart said there were two sides to the union issue and he was 
available to answer employees™ questions in order to try to 
make things run as smoothly as po
ssible. Easterly also recalled 
Fred Stewart saying,  ﬁif the wheel™s not broke we™re not going 
to fix itﬂ and he was not going to go union.  
Employees also received a le
tter from Respondent regarding 
unions and their use of authoriz
ation cards as well as organiza-
tional techniques. The letter ur
ged employees not to sign au-
thorization cards because it, ﬁsigns away to the Union your 
right of choice of representation.ﬂ Both Cron and Fred Stewart 
assured employees that there w
ould not be a problem if they 
had engaged in union activity. Fred
 Stewart denied that he told 
employees there would be a change
 in policies or that he was 
going to clamp down on policies or that he made any antiunion 
remarks.  Credibility
ŠAllison was an extremely solid witness. His 
recollection and consistency on cross-examination were excel-
lent. Although Ceruzzi displayed a sincere demeanor, of the two witnesses, I credit Allison over Ceruzzi on the allegations 
regarding futility of organizing
. Piazza was also a solid, consis-
tent witness and I credit him ove
r Ceruzzi regarding the allega-
tion of futility of organizing 
and impression of surveillance. This is based in part on their 
relative demeanors and also based in part on the inherent probability that, knowing of the picket-
ing and the Union™s interest 
in organizing nonunion construc-
tion employers, Ceruzzi, who admitted speaking of the Union, 
could have made such comments.
 Based on the recollections of 
Cherry, Easterly, and Don Stewart, as well as Fred Stewart™s 
testimony, I find that Fred Stewart told employees he would 
never be union and it would probably cost him some money. 
ArgumentsŠCounsel for the Acting General Counsel and 
counsel for the Charging Party a
ssert that Ceruzzi™s remarks 
restrained and coerced employees by indicating to employees 
that efforts to unionize were 
futile and that Respondent was 
taking note of employees who mi
ght be union adherents. They 
argue that Fred Stewart™s comments to employees also imper-
missibly conveyed futility and gave
 the impression that regard-
less of the extent of employees support, Respondent would 
never agree to sign a union contract. Respondent asserts that 
even if Ceruzzi and Stewart are not credited, no violation 
should be found because the statements are protected by Sec-
tion 8(c) of the Act. Respondent relies particularly on Fred 
Stewart™s statement that employ
ees would not be
 discriminated against. Moreover, Respondent argues that the alleged state-
ments are isolated and, for that reason, do not support an unfair 
labor practice finding. 
AnalysisŠStatements are violative of the Act if they rea-
sonably tend to interfere with, restrain, or coerce employees in 
the free exercise of their rights under the Act.  
Reeves Bros.,
 320 NLRB 1082 (1996). In assessing the credited evidence, I 
have taken into account the economic dependence of employ-
ees on their employers with awareness of an employee™s atten-
tiveness to intended implications of his or her employer™s 
statements which might be more
 readily dismissed by a disin-
terested party. See 
NLRB v. Gissel Packing Co., 
395 U.S. 575, 
617 (1969).  On balance, I find the statemen
ts were not protected by Sec-
tion 8(c) of the Act, were not 
isolated, and consequently, viola-
tive. Ceruzzi™s statement that no union was going to infiltrate 
Respondent is similar to statements that a company will never 
be unionized. Such statements re
strain employee organizational 
rights as they indicate the futil
ity of pursuing unionization. See, 
e.g., 
Wellstream Corp., 
313 NLRB 698, 706 (1994) (no ﬁson of 
a bitchﬂ would bring a union into the company and employer 

would see to it that compan
y was never unionized). Although 
Stewart™s statement that he did not want to be union, standing 

alone, might not be a violation,
7 when coupled with his asser-
tion that this might ﬁcost him some money,ﬂ I conclude that 
employees would clearly be threatened that unionization would 
be futile. See, e.g., 
Basic Metal & Salvage Co., 
322 NLRB 462, 464 (1996) (statement that employer would fight to the end and 
did not need a ﬁfﬂ union unlawfully conveyed futility of orga-
nizing). 
Ceruzzi™s statement that he
 knew there was one union mem-ber working for EPI logically indi
cated to employees that their 
union activities were under surveillance. Such statements tend 
to interfere with employees™ free exercise of the right to organ-
ize. See, e.g., 
Royal Manor Convalescent Hospital,
 322 NLRB 354, 362 (1996) (manager™s statem
ent that he knew Gates had 
started the Union created impression of surveillance); 
Jordan Marsh Stores Corp., 
317 NLRB 460, 465 (1995) (manager™s 
statement that he knew there were 12 to 15 employees at the 
union meeting constituted creating the impression of surveil-
lance). 
3. Alleged promulgation of disc
riminatory solicitation rule 
Ceruzzi, July 23, Springfield, Missouri
ŠOn July 23, Allison 
and Piazza revealed their union membership to various em-
ployees and spoke about the Uni
on, while they were working, 
to employees in their vicinity.
8  In the afternoon, while speak-
ing with two employees about 
his union affiliation, Allison 
asked Ceruzzi to join the conve
rsation. Allison identified him-
self to Ceruzzi as a union carpenter and stated he intended to 
organize for the Union. Ceru
zzi asked Allison whether any 
other employees were with the Un
ion. Allison replied that Tom 
Piazza and Dan Joiner were also with the Union. According to 
Allison, Ceruzzi told Allison he could speak to employees on 
                                                          
 7 See, e.g., Hampton Inn, 
309 NLRB 942 (1992) (statement that em-
ployer did not want union because it did not have any money and trying 
to get money from employer was like 
trying to get water from a stone 
merely expressed employer™s financ
ial position and, without more, did 
not convey that employees™ efforts would be futile). 
8 Allison explained that he waited to reveal his union membership 
from the time he was first employed in mid-April until July so that his 

work could be evaluated as good and in
 order to create friendships with 
coworkers. Piazza explained that the 
Union requested that he keep his 
membership a secret until instructed otherwise. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 248break or at lunch but not during working time. Prior to this, 
Allison believed employees could talk about anything at all 
while working as long as they continued to perform their jobs.  
Ceruzzi agreed that he asked Allison whether there were 
other union employees on the job.
 However, he disagreed re-
garding the context of his admonition to Allison to keep his 
union activities limited to breaks or lunch. Ceruzzi testified that 
this admonition was directed only
 to circulation of authoriza-
tion cards.  
Credibility
ŠAs to the explanation given by Ceruzzi regard-
ing whether his admonition of working time versus non-working time as applied to conversations or distribution of 
authorization cards, I find Allison™s testimony more believable 
and more inherently probable.   
ArgumentsŠNoting that employers may lawfully prohibit 
solicition or discussion of union matters during working time, 
counsel for the Charging Party nevertheless argues that in this 
instance, the timing and implementation of the ﬁno-talkingﬂ 
rule was in direct response to 
employees™ union activity and is 
thus violative. Counsel for the Acting General Counsel argues 

that Ceruzzi™s admonition to Allison was designed to coerce 
employees into foregoing discussions about the Union. Re-
spondent relies, in general, on its
 assertion of free speech and 
the isolated nature of 
any alleged violations. 
AnalysisŠReasonable restrictions
 on solicitation are not 
automatically invalid simply because they are promulgated 

during an organizational campaign. However, the employer 
must show that its new policy was justified by a substantial 
work disruption. 
McCullough Environmental Services, 
306 
NLRB 345, 356Œ357 (1992), enfd, 5 F.3d 923 (5th Cir. 1993). 

Prior to Ceruzzi™s limitation to Allison, there was not a ﬁno-
talkingﬂ or no-solicitation rule. I find that the rule, which was 
clearly addressed only to talk
 about the Union, was imple-
mented for discriminatory purpo
ses and violated the Act.  
I grant counsel for the Acting Ge
neral Counsel™s request that 
an allegation of interrogation be added regarding Ceruzzi™s 
admitted question to Allison regarding whether other employ-
ees were members of the Union.
9  This allegation will be treated 
in the immediately following section. 
4. Alleged interrogation 
Cron, July 29, Carthage Elementary School
ŠCovert salt 
Jim Cherry distributed authorization cards at the Carthage, 
Missouri Elementary school jobsite on July 28. On the follow-
ing morning, working Foreman Cron asked covert salt Don 
Stewart and his partner covert salt 
Glen Randall Easterly if they 
had signed cards. Don Stewart re
plied that he had. Cron said, 
ﬁdo you know that you joined the Union?ﬂ and Don Stewart 
replied that he had not joined, that the card was only for legal 
representation. Cron disagreed and told Don Stewart he had 
joined the Union and he better get his card back. Easterly also 
responded affirmatively that he
 had signed a card. Easterly recalled that Cron had a clipboard with him and asked if East-

erly had any idea how many union 
salts were inside EPI. East-
                                                          
 9 This allegation of interrogation is
 not alleged in the complaint. 
However, it is closely related to other allegations in the complaint and 
was fully litigated at the hearing. Accordingly, it is appropriate to con-
sider the interrogation as part of the case. 
erly refused to say. Cron asked if a rough estimate of 14 would 
be accurate and Easterly 
responded that it would.  
Cron recalled a conversation with Don Stewart. Cron re-
membered Don Stewart telling him that he had signed a union 
card when Cherry distributed them. However, according to 
Cron, Don Stewart volunteered that a friend of his was a lawyer 
for Prime Trucking and told him that he could get his card back 
at any time. Cron testified that
 he did not interrogate Don 
Stewart. Rather, Don Stewart vo
lunteered that he had signed a 
card and Cron did not tell him he should get his card back.  
Vernon, August 4, Fairview Elementary School
ŠOn August 
4, at the Fairview Elementary 
school jobsite in Carthage, Mis-
souri, working Foreman Vernon to
ld Don Stewart and Easterly 
that he could not say anything about
 the Union, for or against it, 
but personally, the Union had 
never done anything for him. 
Then Vernon grabbed Easterly™s shirt pocket and asked if there 
was a tape recorder. This comment was treated as a joke by 
Don Stewart and Easterly. However, according to Easterly, 
Vernon twirled him around and patted him down and he told 
Vernon, ﬁthat™s enough.ﬂ Easterly
 also recalled that Vernon 
asked why they were trying to steal ﬁourﬂ jobs. Easterly re-
sponded that the intent of the program was not to steal jobs. 
Easterly testified that he told Vernon they were at EPI as Union 
salts to try to educate employees who wanted information about 
the Union. Easterly recalled specifically speaking with Vernon 
about wages, health and welfare, and retirement programs, to 
which Vernon responded that he did not need a retirement pro-
gram, he would take care 
of his own retirement.  
Vernon testified that Cron told h
im that Easterly was tape re-
cording conversations. However, 
Vernon denied that Cron as-
sociated this with the Union. Vernon recalled an incident where 

he said something he would not have wanted his wife to hear 
and he teased Easterly about getting him in trouble by tape 
recording the statement. Vernon also testified he attended a 
meeting with Respondent™s counsel on August 1 and knew that there was interest in a Union among employees. He had been 
told that he could not threaten, interrogate, promise, or spy. 
Credibility
ŠCron and Fred Stewart have been friends since 
elementary school and business associates for at least 20 years. 
Despite this close relationship,
 Cron did not impress me as a 
witness who was telling anything
 but the truth. His emotional 
tone was fresh in reacting to 
questions and his recollections 
were good. Vernon, on the other 
hand, was not a particularly 
strong witness. During his brief time on the witness stand, he 
indicated a lack of candor a
nd experience with unionization 
because, as he stated, he was from Texas and they had no un-
ions there. Easterly, who displayed total loyalty to the Union, 
was a weak witness who exhibited open animosity toward Re-
spondent™s counsel. However, 
Don Stewart, who was on the 
witness stand for about 4 hours, ma
intained a fairly respectful 
demeanor and, if he showed any weakness, it was in the ap-
pearance of extensive preparation.  On balance, as between 
Cron, and Don Stewart, I credit 
Cron and find that he did not ask Easterly and Stewart whether they had signed union cards 

and how many salts there were on the job. I note in particular 
that there is no explanation as to why Easterly could recall Cron 
having a clipboard and asking the number of salts on the job 
while Don Stewart did not testif
y to such questioning. As be-
 EPI CONSTRUCTION 249tween Vernon, Easterly, and Don Stewart, I credit Easterly and 
Don Stewart and find the Vernon asked them about stealing 
jobs. There is no credibility 
conflict between Allison and Ce-
ruzzi regading this alle
gation of interrogation. 
ArgumentsŠCounsel for the Charging Party and for the Act-
ing General Counsel argue that the questioning was coercive 
while counsel for Respondent as
serts that any questioning was 
free of coercion, isolated, and innocuous. 
AnalysisŠInterrogation is not, by itself, a per se violation of 
Section 8(a) (1). Interrogation is
 coercive if, under all the cir-
cumstances, it reasonably tends to interfere with, restrain, or 
coerce employees in the exercise of their Section 7 rights. 
Em-ery Worldwide, 
309 NLRB 185, 187 (1993). Under this totality 
of circumstances approach, such factors as whether the interro-
gated employee is an open or active union supporter, the back-
ground of the interrogation, the nature of the information 
sought, the identity of the quest
ioner, and the place and method of the interrogation are examined.  
Sunnyvale Medical Clinic
, 277 NLRB 1217 (1985).  
At the time of Vernon™s questions, Easterly and Don Stewart 
had not revealed their union sympathies. Cf. 
Rossmore House, 
269 NLRB 1176, 1177 (1984), enfd. sub nom. Hotel & Restau-
rant Employees Local 11 v. NLRB, 760 F.2d 1006 (9th Cir. 
1985). They were questioned about stealing jobs and admon-

ished to get their cards back by
 their immediate supervisors. 
Under these circumstances, I find 
the questioning violative of 
the Act. As to Ceruzzi™s que
stioning of Allison regarding 
whether there were other union 
members on the job, I similarly 
conclude the question tended to restrain employee organiza-
tional activity. Although Allison had revealed his own union 
membership, he was questioned about the activities of others 
rather than his own activities and sympathies. Such questioning 
goes beyond the allowable boundaries. 
5. Threat of layoff 
Rucker, July 25, Carthage, MissouriŠOn July 18, covert 
salt Brown spoke with working Foreman Rucker at break stat-
ing, ﬁwell, you know, I™m in the union and, you know, we need 
people like you.ﬂ Brown gave Rucker the phone number at the 
Union hall and told him to c
ontact business agent Danny Hyde. 
On July 25, Brown asked Rucker if he had called the Union 

hall. Rucker responded that he could not talk about the Union 
on the job or Stewart would lay him off.10 On July 29, Brown 
handed out union authorization 
cards to employees before 
work. Rucker laid Brown off that day. 
CredibilityŠ
Rucker did not specifically deny stating to 
Brown on July 25 that he could not talk about the Union on the 
job or Stewart would lay him off. Rucker testified that he was 
unaware of a policy requiring layoff for distribution of union 
cards. Under these circumstances, I credit Brown™s testimony. 
Arguments ŠCounsel for the Acting General Counsel claims 
that Rucker™s statement to Brown was inherently coercive be-
cause an employee would react with fear on hearing that the 
working foreman could not discuss unionization on the job 
                                                          
                                                           
10 Respondent objected to this testimony as hearsay. Rucker is al-
leged to be a supervisor within the meaning of Sec. 2(11). However, I 
agreed that this evidence was admitted 
subject to proof of his status as a 
supervisor. 
without being laid off. Counsel for the Charging Party asserts 
that Rucker™s statement reasonably tended to interfere with 
Section 7 rights regardless of the presence or absence of any 
subjective feelings of
 threat. Respondent argues that Rucker 
himself was a union supporter and,
 accordingly, any statement 
he might have made could not be coercive. 
AnalysisŠRegardless of whether Rucker showed any interest 
in joining the Union, I have found that he told Brown that he 
could not talk about the Union on the job because he would be 
laid off. By making such a statement, Rucker unlawfully threat-
ened layoff if employees spoke about the Union while at work. 
6. Refusal to consider for hire or to hire 
FactsŠJames Carsel, organizer for Kansas City Carpenters™ 
District Council, visited Jerry Hill of Dalton Killinger at the 
Carthage, Missouri HH Highway 
Elementary school site on 
June 22 or 23. Hill introduced Carsel to Cron of Respondent. 
Carsel asked Cron if he was, 
ﬁhurting for help.ﬂ Cron stated 
that he needed help and Carsel offered to send him good peo-

ple. Cron said that anyone interested would have to apply with 
Fred Stewart in Nixa. 
On June 23, John Patrick Duncan and Roger Hensley, covert 
salts, went to an elementary 
school construction site in Car-
thage, Missouri, in search of the sheetrock subcontracor™s 

foreman in order to apply for jobs. While waiting for Tom 
Cron, the foreman, to finish a telephone call, Duncan overheard 
Cron state that he had a lot of work and needed more employ-
ees. When Cron completed his call, Duncan and Hensley told 
him they were there to apply for work. Cron stated that he had 
just been speaking to the owner,
 Fred Stewart, and Duncan and 
Hensley would have to go to hi
s office in Nixa, Missouri, to 
apply for jobs because Cron did no
t have any application forms.   
On June 25, Gerald Hill, job supervisor for Dalton Killinger 
at the Carthage, Missouri HH Hi
ghway Elementary school, was 
ready to start ceiling work. EPI 
did not have a sufficient num-ber of sheetrockers to meet his demands. Hill volunteered some 
of his crew to help EPI. This 
help was supplied from June 26 to 
July 30. Although Cron disagreed with Hill™s testimony on this 
matter, testifying that he actu
ally was overstaffed and took the 
Dalton Killinger crew as a favor to
 Hill, I credit Hill, a disinter-
est third party, over Cron. 
On June 30, Carsel and other union carpenters,
11 arrived at 
the Nixa, Missouri offices of EPI. Carsel introduced himself as 
an organizer for Local 311 and 978 and told Fred Stewart that 
he had a lot of qualified carpenters and asked for applications. 
Carsel told Stewart that if the ap
plicants were hired, they would 
try to organize his company. St
ewart initially said he did not 
need any help. However, when Carsel told Stewart he had spo-
ken to Cron, who said EPI was behind on the Carthage Elemen-
tary school on HH Highway, Stewart replied, ﬁfine,ﬂ and him 
handed all the applicants forms to complete. When the applica-
tions were completed and returned to Stewart, he told the group 
it would be about 2 weeks before he would be able to contact 
anyone. 
 11 These individuals were Steven
 Wilson, Shelly Williams, Larry 
Collinsworth, Mike Joyce, Matthew 
Rausch, Thomas McFarland, and 
Bob Hurn.  In addition, Duncan and Hensley accompanied the group. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 250Stewart testified that it was impossible to look at the applica-
tions of the batch applicants at
 the time of their submission 
because he was busy with other tasks.
12 He also explained that 
he did not need any help at the time. When he did review the 
applications at a later date, he determined that only one or two 
of the applicants had any releva
nt work experience. Of those with relevant work experience
, the experience was of short 
duration and not recent. Stewart te
stified that he did not refuse 
to consider any of them because they did not list the dates of 

their former employment or fully complete the education sec-
tion.  Although Stewart hired employees 
between June 30, the date 
of the batch applications, and mid-July and he considered the 
batch applicants at that time, he felt that the employees he hired 
during that period were better qualified than any of the batch 
applicants. Moreover, Stewart did not believe these applicants 
were serious about obtaining work with him. ﬁI didn™t know 
why they all came in, to be honest, I thought there was some-
thing up about it, but I wasn™t sure.ﬂ Stewart admitted that if 
Respondent were Union, it would 
be tougher to compete and he would rather not be Union. When the Union came on the scene, 

he told employees that they were salts and spies. He warned 
employees to be on guard and be sure that they were not sub-
jected to problems because of ﬁthese Union people.ﬂ 
Credibility
ŠInterestingly, there are really no material credi-
bility disputes regarding this i
ssue. Respondent agrees that the 
applicants completed their app
lications and made their union affiliation known. Respondent clai
ms it did not have time to 
consider the applicants at the time of submission of the applica-
tions but, when it took the time, 
found the applicants were not 
as qualified as other applicants. The parties disagree regarding 
whether there were vacancies at the time of the applications. 
However, I find this disagreement is not material because the 
facts unequivocally indicate th
at Respondent hired 13 employ-
ees shortly after the batch applications were submitted and also 
utilized 4 employees from its general contractor from June 25 
until July 30. 
ArgumentsŠCounsel for the Charging Party notes that the 
record, ﬁis replete with evidence of . . . animus towards active 
union members.ﬂ In addition to th
e statements which are found 
to constitute 8(a) (1) violations, Charging Party also notes that 
Respondent campaigned against 
unionization. Counsel for the 
Acting General Counsel and the Ch
arging Party also argue that 
Respondent™s proffered reasons for not hiring the batch appli-
cants are ﬁtransparently falseﬂ and ﬁpure pretext,ﬂ respectively. 
In addition to arguing that no prima
 facie case was made due to 
absence of animus, counsel fo
r Respondent also argues that there were no jobs available for the potential discriminatees 
because their experience was inadequate and they were not, 
ﬁserious job applicants with recent employment experience.
13                                                           
                                                                                             
12 Fred Stewart was training a new 
office clerical in billing and pay-
roll procedures. He was performing
 ordinary end-of-the-month tasks 
including processing lien waivers from
 the previous month, invoicing, 
certification of prevailing wage pa
yrolls, billing, and calculating per-
centage of job schedule of values. 
13 Respondent also argues that tw
o of the alleged discriminatees 
were seen prior to their June 30 
applications by Cron who observed 
they had alcohol on their breath. Respondent claims as to these two that 
AnalysisŠThe framework for analysis
14 in cases turning on employer motivation requires first that counsel for the Acting 
General Counsel show sufficient evidence to support the infer-
ence that protected conduct was a ﬁmotivating factorﬂ in the 
employer™s decision. Typically, this may be proved by evidence 
of union activity, employer kn
owledge of this activity, em-
ployer animus toward this activity, and timing. Once this is 
established, the employer™s burde
n is to persuade, by a prepon-
derance of the evidence, that it
 would have taken the same ac-
tion even in the absence of the protected conduct. 
Failure to consider a job applicant for hire or failure to hire a 
job applicant because of his or 
her union sympathies or activi-
ties violates Section 8(a)(1) and 
(3) of the Act. However, in 
general, if all applicants for employment are judged pursuant to 
the same standards and hired 
or rejected based upon uniform 
application of a lawful standard, failure to consider or failure to 
hire would merely represent 
equal application of a common 
standard. In Big E™s Foodland, 
242 NLRB 963, 968 (1975), 
relied upon by counsel for the Charging Party, the following 

test is set forth in refusal-to-hire cases: 
 Essentially the elements of a discriminatory refusal to hire 
case are the employment application by each alleged dis-
criminatee, the refusal to hire each, a showing that each was 
or might be expected to be a union supporter or sympathizer 
and further showing that the employer knew or suspected 
such sympathy or support, maintained an animus against it, 
and refused to hire the applicant because of such animus. 
 I find that Respondent had job openings at the time the batch 
applicants applied on June 30. 
Respondent was specifically told 
that the applicants were union 
members and would attempt to organize the Respondent™s empl
oyees if hired. Respondent 
harbored animus toward the Union, as I have previously found. 
Based on this evidence, I find the General Counsel has sus-
tained its initial burden to show that failure to consider or hire 
the batch applicants was motivated at least in part by their un-
ion activity. 
Respondent defends its actions by asserting that when it did 
consider the batch applicants, th
eir qualifications 
were inferior to the qualifications and experience of the applicants who were 
hired. The record does not support this assertion. Rather, the 
evidence establishes that different criteria were utilized for 
other applicants than for the ba
tch applicants. Respondent hired 
at least 13 employees between J
une 30, the date of the batch 
applications, and mid-July. 
During this period, Respondent hired Greg Rucker, who be-
gan working during the payroll period ending July 7. His most 
recent experience was listed on his June 3 application as job 
superintendent. However, Stewart 
testified that he did not hire 
alleged discriminatee Carsel because his most recent experience 
was as a job superintendent. Stev
e Rucker also applied on June 
 this is the reason they were not hired. I do not credit the testimony that 
they had alcohol on their breath or the testimony that this was the rea-
son their applications were rejected. 
14 Wright Line, 
251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 
1981), cert. denied 455 U.S. 989 (1982); approved in 
NLRB v. Trans-
portation Management Corp.,
 462 U.S. 393 (1983). See also 
Manno 
Electric, 
321 NLRB 278 (1996). 
 EPI CONSTRUCTION 2513 and began working during the Ju
ly 7 payroll period. He had 
no relevant job experience. Ho
wever, alleged discriminatee 
Shelly Williams, with 1 month of relevant experience, was 
deemed insufficiently qualified. Alleged discriminatee Mike 
Joyce, with 2 months dry wall 
and structural framing was, ac-cording to Stewart, not ﬁinterestedﬂ in dry wall and was not 

hired.  Larry Collinsworth™s application listed several past employ-
ers who did not specialize in dry wall. His skills were listed as, 
ﬁgeneral shop skills in all phases
.ﬂ According to Stewart, appli-
cants who met his needs generally listed, ﬁdry wall metal stud.ﬂ 
Based on Collinsworth™s stated e
xpertise, Stewart did not con-
sider him further. Similarly, Stewart testified he rejected al-
leged discriminatee McFarland because his past experience was 
in tile work and eliminated a
lleged discriminatee Wilson be-cause his expertise was layout, trim and millwright work. Ap-
parently a different standard applied to applicant Fred Stegall 
whose February 19 application i
ndicates, ﬁfarm carpentry, ce-
ment finisher and commercial construction.ﬂ Based on these 
skills, Stegall was hired. 
Alleged discriminatee Rausch 
indicated adequate experience 
to merit consideration, according to Stewart, but because he had 
not worked for over 3 months, St
ewart eliminated him. Simi-
larly, alleged discri
minatees Hurn, Duncan, and Hensley were 
eliminated from consideration because their applications indi-
cated they had not worked for 6 
or 7 months, 11 months, and 13 
months, respectively.
15 However, other applicants did not com-
plete the dates or length of their former jobs and were hired. 
Derek Caughron, Jim Cherry, and Chris Davis are examples. 
Based on this evidence, I conclude that Respondent has 
failed to show by a preponderance of the evidence that it would 
not have hired the batch applicants in any event. The evidence 
clearly indicates that Stewart 
routinely supplem
ented the in-
formation provided by applicants
 during his personal interviews 
and, based on all of the information, made his hiring decisions. This opportunity was not afforded the batch applicants. Based 
on the evidence summarized above, I find that the batch appli-
cants were not considered and we
re not hired in violation of 
Section 8(a)(1) and (3) of the 
Act. Moreover, I find that Re-
spondent™s offers in October to 
9 of the 10 batch applicants do 
not satisfy the requirements of 
an unequivocal offer of rein-
statement because they were 
conditioned on attendance of a 
safety training session. These o
ffers of reinstatement do not 
satisfy the requirements for an
 unequivocal, unconditional offer 
of full reinstatement to the former or a substantially equivalent 

position. See Adsco Mfg. Corp., 
322 NLRB 217, 218 (1996). 
The offers are conditioned on attendance of a safety meeting 
with a possibility of assignment 
or placement on a rehire list. 
Under these circumstances, backpay is not tolled. 
7. Alleged policy to predate empl
oyment applications in order 
to avoid hiring union applicants 
FactsŠOn July 3, Jonathan Hackenberg went to Respon-
dent™s office in Nixa, Missouri,
 and completed an employment 
                                                          
                                                           
15 According to Stewart, Hurn was 
also eliminated because his ex-
perience was in wood framing and Re
spondent™s work was metal fram-
ing. However, Stewart hired Joe Wi
lson, who also had a wood framing 
background. 
application. Hackenberg was not connected with the Union in 
any way. The receptionist, Sandy Garlette, instructed Hacken-
berg to backdate his application because union representatives 
had been in the office earlier that week. Hackenberg dated his 
application June 3. Fred Stewart testified that he was not aware 
that Hackenberg had backdated 
his application. Stewart also 
testified that he never spoke 
to Cron about backdating applica-
tions and had no plan to 
backdate applications.  
In late July, while working on the Carthage Elementary 
school project on HH Highway, D
onald Gene Stewart Jr. (no 
relation to the owner Fred Stewart) was handed an authoriza-
tion card by covert salt Jim Cherry during a break. Cherry an-
nounced that he was a member of the Union and if other em-
ployees would like to sign cards
, he had cards available. Hack-
enberg, who overheard this conver
sation, said, ﬁoh, now I know 
why they wanted me to backdate my application.ﬂ Tom Cron 
was present when this happened.  According to Cherry, Cron 
said, ﬁI knew there was a salt on the crew but I never expected 
it was you.ﬂ Cherry handed out cards to the entire crew.  
ArgumentsŠThe Acting General Counsel and Charging 
Party argue that Garlette, as
 Respondent™s receptionist, had 
apparent authority to advise 
employment applicants on the 
proper method for completing the 
applications. Counsel further 
argue that such a policy was 
unlawful because the purpose was 
to provide applications dated pr
ior to the batch applicants™ ap-
pearance on June 30. Respondent
 claims that Hackenburg™s testimony is not credible but, rather, indicates that he was ma-
nipulated by the Union to state inaccurate facts. 
CredibilityŠ
Garlette did not testify. Fred Stewart denied that 
there was any policy of backdating applications. I credit Hack-
enburg™s unrebutted testimony that he was told by Garlette to 
backdate his application. 
AnalysisŠI find that Garlette acte
d with apparent authority 
in making the statement to Hack
enburg. Garlette was responsi-
ble for handing out job applications and could speak to appli-

cants about employment needs. 
An applicant would reasonably 
conclude that she spoke on Respondent™s authority concerning 
matters related to job application procedures. See 
GM Electrics, 
323 NLRB 125, 127 (1997) (receptionist who handed out job 
applications possessed apparent authority re
garding application 
process); Diehl Equipment Co., 
297 NLRB 504, 507 (1989) 
(secretary who passes out employment applications is agent 
regarding statements about hiring policy). Accordingly, I find 
that Respondent violated Section 8(a)(1) and (3) by requiring 

that Hackenburg predate his employment application. 
8. Alleged discriminatory layoff of Allison and Piazza 
FactsŠRespondent assigned Allison to an elementary 
school in Carthage, Missouri. Mi
ke Kirkpatrick was the fore-
man at that job. During this job, while Allison was teamed with 
Jerry Brown,
16 they were approached by the superintendent on 
the job who requested that they move one end of the wall they 
had installed in order that the roof on the new addition and the 
roof on the existing structure would properly align. Allison 
 16 Allison recommended Brown, anothe
r covert salt, for the job with Respondent. Brown was hired in June. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 252talked with Kirkpatrick at lunch and Kirkpatrick told Allison to 
follow the superintendent™s direction.  
Later that evening, Kirkpatric
k told Allison and Brown that 
Stewart was upset with them beca
use they were taking too long 
and they needed to speed up their work. Allison spoke with 

Stewart that evening and was assigned to the Budgetel project.  
The Budgetel project in Springfield, Missouri, was a new 
construction project. Allison and Piazza were assigned to this 
project in July. Steve Ceruzzi was the working foreman. The 
rest of the crew consisted of Dan Joiner, Ceruzzi™s apprentice 
Justin Turnbaugh, James Ca
rson, and Lloyd Capps. Respon-
dent™s employees initially installed metal studs and interior and 

exterior sheetrock. The crew 
had noticed that the woodwork 
team, which was responsible for 
installing the floor joists and 
plywood for each floor section, 
was behind. Cons
equently, the 
drywall work performed by Respondent was slowing down.  
On July 23, at break, according to Allison, the crew ex-
pressed concern to Ceruzzi rega
rding layoffs. Ceruzzi said he 
would contact Stewart to find ou
t if there would be a layoff. 
Ceruzzi reported back later in the afternoon that there would be 

plenty of work because the employees could weld
17 and per-
form exterior sheetrock work until the woodwork team caught 
up. Ceruzzi denied that this occurred. However, he agreed that 
the crew was aware that the woodwork team was going to slow 
down the sheet rock and framing work and he kept Fred Stew-
art informed. Allison revealed his union membership to Ceruzzi 
on July 23 and, further, in responding to Ceruzzi™s question 
about others who might be union members, Allison revealed 
that Piazza also belonged to the Union. 
In the middle of the workday on July 28,
18 Allison, Joiner,19 Capps, and Piazza were laid off. 
According to Allison, he ques-tioned Ceruzzi about his prior remark that there would be no 
layoff. Ceruzzi responded that St
ewart would call the employ-
ees back in a week. Allison asked 
if they could leave their tools 
in the gang box and Ceruzzi said they should take their tools 
with them. Allison and Piazza were not recalled. When Allison 

visited the job about 2 or 3 week
s later, he saw 
two new men at the EPI gang box.  
Ceruzzi recalled that Stewart told him to lay off Capps, 
Joiner, Piazza, and Allison because the floor contractor was 
behind.20  Ceruzzi emphatically denied that he told any em-
ployees that there was other work to do until the carpenters 
                                                          
 17 Allison explained to Ceruzzi that 
he was a certified welder in con-
nection with a conversation they ha
d about ﬁx-bracing,ﬂ a wall stabi-
lizer. Ceruzzi told Allison he might give him some welding work. 
18 Typically, the employees did not work on Friday. However, Fri-
day, July 25, was scheduled as a workday to make up for a missed day. 
Allison did not work on Fr
iday, July 25, because he had a meeting. He 
told Ceruzzi he would not be able to work on Friday on Thursday, July 
24. Ceruzzi said that was no problem. 
19 Joiner was also a known union member. He asked not to be in-
cluded in these proceedings. 20 Ceruzzi told Allison that he lik
ed his work. Ceruzzi assigned Alli-
son to perform the ﬁlayoutﬂ; that is, setting the top and bottom tracks. 

In Allison™s view, this job was the most crucial in ensuring the quality 
of work performed because if these 
tracks are not aligned properly, the 
wall will be crooked or lean. 
caught up. However, Ceruzzi recalled speaking to Allison about 
the possibility that Allison might 
perform welding on the job.   
Ceruzzi, Turnbaugh, and Carson reported to other jobs in the 
interim. Ceruzzi returned to Budgetel 2 weeks later with his 
apprentice, Justin Turnbaugh, an
d James Carson. No other em-ployees worked on Budgetel until Ceruzzi reached the third 
floor. At that point, four plasterers
, the Carters, were sent to the 
job. The Carters spent about 10 to 20 percent of their time per-

forming interior framing. Stewart 
explained that he opted to use 
the Carters to perform carpentry work in order to keep them 
busy. In Stewart™s view, plasterers are ﬁtough to getﬂ and, for 
that reason, he wanted to keep them busy.  
CredibilityŠ
On balance, I credit Allison over Ceruzzi and 
find that on July 23, Ceruzzi told Allison that there would he 
need not worry about a layoff. 
ArgumentsŠCounsel for the Acting General Counsel and the 
Charging Party argue that a strong prima facie case has been 
made by evidence of activity, knowledge, timing, and animus. 
Further, they assert that Res
pondent™s rationale for the layoffŠ
seniority and moral conduct in the form of good work habitsŠ
are pretextual. Respondent disput
es that a prima facie case has 
been made and claims that, in any event, Allison and Piazza 

were laid off for legitimate business reasons. 
AnalysisŠPrior to the layoff, Respondent was aware of Alli-
son and Piazza™s protected activit
y on July 23. Animus is amply 
illustrated in the prior sections detailing various violations of 
Section 8(a)(1), including Stewart™s statement that he was not 
going to be Union even if it cost him some money. Allison and 
Piazza were laid off on July 28, just 2 working days later. I 

conclude, based on this evidence, that counsel for the Acting 
General Counsel has sustained the burden of showing that a 
motivating factor in the layoff of Allison and Piazza was their 
protected activity. 
It is clear that work on the Budgetel project had slowed and 
employees could not continue the framing until the woodwork 
contractor caught up. Ceruzzi told employees, however, that 
there was plenty of other work to be done even if framing could 
not be performed. The unrebutted ev
idence of Ceruzzi is that no 
employees of Respondent worked on the Budgetel project until 

he and his apprentice returned 
2 weeks later with Carson.  
Respondent does not have a un
iform method of selecting 
employees for layoff. Respondent 
utilizes seniority on the pro-
ject or with the company in combination with qualifications. 

Respondent had three other constr
uction projects at the time 
Allison and Piazza were laid off: two other elementary schools 
in Carthage, Missouri (other than the one Allison had previ-
ously been assigned), and Sout
hwest Missouri State University. 
Stewart thought highly of Piaz
za™s qualifications. Moreover, 
Allison had been retained since April and transferred from at 
least three other jobs. Other empl
oyees with less seniority were 
retained at the time of the layoff. Under these circumstances, I 
find that Respondent has not su
stained its burden of showing 
that Allison and Piazza would have been laid off in any event. 
By letter of October 3, offers 
of employment as of 1:30 p.m. 
on Tuesday, October 7, were made to Allison and Piazza for the 

purpose of attending a 2-hour safety training program. The 
letter stated that from those who 
attended, a few were to be sent 
out to perform sheetrock hanging
. Others would be placed on a 
 EPI CONSTRUCTION 253hiring list. Allison did not pick up this letter at the post office 
until 3:30 p.m. on October 7.
21 He did not attempt to contact 
Respondent about this letter. He
 later received a phone message 
about attending another training cl
ass and he did not respond to that message. Piazza received th
e letter but did not attend be-
cause he was employed elsewhere. 
These offers of reinstatement 
do not satisfy the requirements 
for an unequivocal, unconditional o
ffer of full reinstatement to 
the former or a substantia
lly equivalent position. See 
Adsco 
Mfg. Corp., 
322 NLRB 217, 218 (1996). The offers are condi-
tioned on attendance of a safety meeting with a possibility of 
assignment or placement on a rehire list. Under these circum-
stances, backpay is not tolled. 
9. Alleged discrimi
natory layoff of Brown and Phanelson 
FactsŠJerry Brown and Tim Phanelson were laid off on 
July 28 from the Columbian Elementary school site in Car-
thage, Missouri. Phanelson was sheetrocking when Randy 
Rucker told him he was laid off. Phanelson asked Rucker why 
he was being laid off when there was still work to do. Rucker 
responded that he had been told by Tom Cron to lay off Brown 
and Phanelson and that was all he knew.  
Phanelson testified he had asked Rucker just the prior week 
how much work was left and Rucker told him there was still 
two or three weeks of work on the project. Rucker acknowl-
edged that Brown had distributed union authorization cards just prior to being laid off. Rucker could not recall discussing the 
Union with Brown but he did recall that Brown gave him an 
authorization card. As set forth,
 above, I have found that Brown 
discussed the Union with Rucker on several occasions in late 

July and on July 25, had a 
discussion about the Union. 
Cron recalled that Brown and Phanelson were selected for 
layoff at the Fairview Elementary school because he was get-
ting caught up on the HH Highway 
Carthage Elementary school 
and that crew had been with Respondent for a number of years. 
He determined to layoff crew at Fairview in order to place long 
term employees (Armondo Garn
ica and Ramon Gonzales) on 
that job. He picked Brown and Phanelson, the employees who 
had most recently been assigned to Fairview, for layoff. Rucker 
recalled that Garnica worked only 1 day at Fairview. 
ArgumentsŠCounsel for the Charging Party notes that al-
though Phanelson was not active in union organizing, he 
worked closely with Jerry Brow
n, an open union advocate, on 
the Carthage project. In agreem
ent, counsel for the Acting Gen-
eral Counsel asserts that the layoff of Brown and Phanelson 
was not a result of the job winding downŠas asserted by Re-
spondentŠbut rather was a direct result of Brown™s union ac-tivity. Counsel for Respondent urges that Brown was laid off 
because he was the first person on the job and Phanelson was 
laid off because he was inexperienced. 
AnalysisŠI find that counsel for the Acting General Counsel 
has made a showing that Brown™s Union™s activity was a moti-
vating factor in the decision to layoff Brown and Phanelson. 

The elements of Brown™s activity, Respondent™s knowledge 
and animus, and timing are present. Respondent™s stated reason 
                                                          
 21 According to Allison, he was required to go to the post office to sign for this letter. 
for the layoff, the desire to tran
sfer long-term employees to the 
project, appears pretextual in that one of these employees 
worked for Rucker only one day and then left. There is no 
showing that Respondent typicall
y laid off shorter term em-
ployees when longer term empl
oyees were out of work. Ac-
cordingly, I find that the layoff was a pretext and that Phanel-
son was drawn into the scheme as a disinterested bystander. 
Brown received a letter dated October 7 offering him em-
ployment as of 7 a.m. on Monday,
 October 13. He received the 
letter on October 11. The letter stated that he would attend a 
safety training program for 2 hours and then some of the em-
ployees who attended would be sent to perform work while 
others would be placed on a hiring recall list. Brown attended 
the safety meeting. When the sa
fety meeting concluded, Brown 
spoke with Bryson Pellham about hanging sheetrock. Pellham 

told him he would call Brown in a few days. A week later, 
Brown was offered work at Budgetel. Brown began working 
for Respondent at the Budgete
l project on October 23. 
10. Alleged establishment of gr
ievance and arbitration proce-
dure in order to prevent access to the NLRB 
FactsŠBy letter of July 29, counsel for Respondent in-
formed the Union that if the Union or any of its members or 
supporters believe their rights have been violated, Respondent 
has arbitration provisions availa
ble to promptly resolve such 
disputes. A grievance form was attached.  In addition, a volun-
tary grievance and arbitration procedure was prepared by coun-
sel. Neither the procedural guidelines nor the forms have been 
distributed to employees nor ha
s the grievance procedure been 
utilized.  However, the current application form references the 

grievance and arbitration procedure. 
The application form states that an employee 
may file a charge with the NLRB, or other appropriate agency, or the 
employee 
may utilize the alternative dispute resolution (arbitra-
tion) procedures. However, the 
ﬁvoluntaryﬂ procedures state 
that ﬁany dispute shall be resolved through this grievance and 
arbitration procedure.ﬂ  ﬁSanctions in the form of reasonable 
costs, expenses and attorneys fe
es are authorized for improper 
resort to court or agency litigation in lieu of the ﬁvoluntaryﬂ 

procedures.  
ArgumentŠCounsel for the Acting General Counsel argues 
that the grievance/arbitration 
procedures are not voluntary but, 
rather, are contracts of adhesion with the effect of requiring 

employees to forgo access to th
e NLRB. Counsel for the Charg-
ing Party, relying on 
NLRB v. Shipbuilding Local 22, 
391 U.S. 418 (1968), argues that the grievance/arbitration procedures 
constitute requiring exhaustion of private dispute resolution 
procedures in lieu of filing charges with the Board and are 
therefore unlawful. Respondent reli
es on judicial and legislative 
mandates, in general, supporting de
ferral of matters to alterna-
tive dispute resolution. Respondent
 also claims that its forms 
specifically state that employees may continue to file charges 
with the NLRB. 
AnalysisŠAlthough no employee had 
utilized the procedure 
at the time of hearing, and it is, thus, uncertain whether the 
procedure is voluntary or mandatory, I find that Respondent 
must bear the burden of this ambiguity. The existence of such a 
mandatory procedure has a chilling effect on exercise of Sec-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 254tion 7 rights and on free access to a Union or to the NLRB 
processes. Accordingly, I find th
e violation as alleged. See, 
e.g., 
Kinder-Care Learning Centers, 
299 NLRB 1171, 1172 
(1990). 11. Alleged discriminatory 
suspension of Easterly  
and Don Stewart 
FactsŠOn August 1, the carpenters working for Dalton Kill-
inger, the general contractor on the HH Highway Carthage 
Elementary school, went on st
rike. Respondent™s employees on 
that job were assigned to ot
her work beginning Monday, Au-
gust 4. Don Stewart and Glen Ea
sterly were assigned to the 
Fairview Elementary school, another elementary school in Car-
thage. Working Foreman Mike Vernon
22 assigned Don Stewart and Easterly to remove dama
ged sheetrock and a damaged 
metal door jam, around the principal™s office, replace the dam-
aged sheetrock and jam and continue the sheetrocking in that 
area. Vernon expected that this
 work could be completed by 
lunch.  In the next 2 hours, Don Stew
art and Easterly removed five 
pieces of sheetrock from each side of the door and were ready 
to reinstall a new door frame. Du
ring this time, according to 
Don Stewart and Easterly, Vernon walked by several times and 
ﬁmooedﬂ at Don Stewart and Ea
sterly. Vernon denied ﬁmoo-
ing,ﬂ although according to Vernon and various other wit-

nesses, ﬁmooingﬂ at workers on 
a construction site indicates 
ﬁmilkingﬂ the job, that is, taking too long to perform a task. At 
another point during their work, Vernon inspected Don Stew-
art™s work and told him to place additional screws in a butt 
joint. By lunchbreak, according to Don Stewart and Easterly, 
they had replaced the damaged d
oor jam and reinstalled the ten 
pieces of sheetrock. However, according to Vernon, they hung 
only four sheets of rock that 
day and did not replace the door 
frame: ﬁthey didn™t hardly do 
anything.ﬂ Vernon did not know 
whether either Easterly or D
on Stewart was involved with the Union. After lunch, Don Stewart and 
Easterly continued sheetrock-
ing their assigned area. When they ran out of framed area, they 
consulted Vernon about conti
nuing the framing and he advised them to look for framing material and complete the framing. 
According to Don Stewart, in the course of searching for the 
framing material, he found a box of frisbees and threw one. He 
also plunked a few keys on a piano. He was in the room with 
the frisbees and piano for 2 minutes. Eventually, they found 
framing materials and returned to their work area and began 
framing. According to Don Stewart, Mike Vernon talked with 
them about 30 minutes during the afternoon, and during this 
time they were not working. During this time, according to Don 
Stewart and Easterly, they discussed the Union and Vernon 
accused them of attempting to ﬁstealﬂ the jobs. This has been 
detailed earlier. 
At the end of the day, Vernon told Don Stewart and Easterly 
to call Fred Stewart the next morning to see if he had any work 
for them the next day. Don Stewart anticipated that the work at 
Fairview Elementary school wa
s just a 1-day assignment and 
                                                          
                                                           
22 This was Vernon™s first assignment
 as working foreman. He began 
working for Respondent in November 1996. 
assumed that the Dalton Killinge
r labor dispute would be set-tled by the following day. 
It was reported to Vernon that Don Stewart and Easterly 
were playing the piano, throwi
ng frisbees, sitting on the scaf-
folding smoking cigarettes and not working. For instance, Guy 
Warnecke™s job that day was to supply the sheetrockers. He 
observed Easterly and Don Stewart talking, walking around, 
sitting on the scaffolding, ﬁand more or less doing nothing.ﬂ 
Abraham Garnica and Daniel Na
jera also observed similar conduct. At the end of the day, Vernon requested that the crew 
write their observations of Easter
ly and Don Stewart. Vernon in 
turn reported this to Fred Stewart at the end of the day. On the 
following day, Najera and his pa
rtner completed the work that 
Easterly and Don Stewart had le
ft unfinished. They discovered 
holes cut for windows in the wrong place and testified that only 
the easy parts of the work were completed. They also discov-
ered that Easterly and Don Stew
art had not plumbed the door so 
they performed this task the following day. 
When Don Stewart called the office on the following morn-
ing, he was told there was no work but to call the next morning, 

August 6. Don Stewart called again on August 6 and was told 
to call again. Easterly was personally told by Fred Stewart that 
he was being suspended for horseplay on the job. Both Don 
Stewart and Easterly received le
tters dated August 7 stating that 
they were suspended for horseplay (throwing the frisbee and 
playing the piano), lack of productivity, and unsatisfactory 
work quality.  
According to Fred Stewart, he received a call from Mike 
Vernon at the end of the workday on August 4. Vernon re-
ported that Easterly and Don Stewart had been goofing off all 
day. Fred Stewart instructed Vernon to have both employees 
call him on the following day. According to Fred Stewart, he 
spoke with both employees on th
e following day and suspended 
them pending investigation. Thereafter, Fred Stewart spoke 
with employees who had witnes
sed Easterly™s and Don Stew-
art™s performance on August 4. In addition, Fred Stewart called 
Easterly and Don Stewart™s former employers.
23 An informal hearing regarding the suspensions was set for 
August 20. Don Stewart and Easterly responded to the notice of 
hearing protesting the charges and stating that they would at-
tend the hearing. However, afte
r consulting with the Union, they did not attend the meeting. By letters of August 20, Don 
Stewart and Easterly were requested to contact Respondent 
about failure to appear and to 
schedule a new hearing date. By 
letter of August 26, Don Stewart responded that he would at-
tend a hearing.  
Eventually, a new date for the Easterly-Don Stewart hear-
ings, September 24, was set in
 Respondent™s letter of August 
29. Don Stewart and Easterly 
attended the September 24 hear-
ing accompanied by Union Representatives Danny Hyde and 
 23 Chris Davis testified that he was la
id off by Respondent on July 23 
along with Don Stewart and Glen Easterly. He had been working at the 
Carthage HH Highway elementary sc
hool site. As Davis explained, he, 
Stewart and Easterly smoked marijuana at lunch that day. Shortly after 
lunch, Cron asked Davis if he had 
smoked marijuana. Davis confessed 
that he had. According to Davis, Cron suspended the three employees 
for 1day. None of the employees™ pe
rsonnel files contains any mention 
of this incident.  EPI CONSTRUCTION 255Jim Carsel. Present for Respondent was Fred Stewart, his coun-sel, and Bryson Pellham. Coun
sel conducted the interview, which was openly tape recorded. Both Don Stewart and East-
erly were asked to complete 
new job applications. A voluntary 
alternative dispute resolution procedure was also offered to 
Don Stewart and Easterly if they wanted to sign it. 
By letters of October 3, Don 
Stewart and Easterly were of-
fered employment for 2 hours to attend a safety training pro-
gram. The letters further stated that employees who attended 
the program might be sent out to perform sheetrock work or 
would be placed on a hiring r
ecall list. Don Stewart and East-
erly attended this safety meeting. Following the meeting, they 

inquired about their suspension. They were informed that no 
decision had been made. Neither
 of them was assigned work 
that day. 
By letters of October 8, Don 
Stewart and Easterly were in-
formed that their suspension had 
been long enough to indicate 
the seriousness of their misbehavio
r. The letter continued, ﬁWe 
are hereby calling each of you back to hang sheetrock at the 

Budgetel Inn as of Tuesday, Oct
ober 14 at 7:00 a.m. You are to call the office at 8:00 a.m. Monday to verify that sheetrock 

hanging can begin Tuesday, due to
 inspection of other trades.ﬂ 
Although Don Stewart and Easterly called, they were told there 

was no work. Don Stewart, by letter of October 13, informed 
Respondent that he disagreed that
 he had misbehaved or failed 
to produce while employed by Re
spondent but, in any event, he 
had taken a job with another company for the time being but 
would be interested in future jobs with Respondent. 
About 2 weeks later, Easterly received a phone call at 5 p.m. 
from Bryson Pellham. Pellham told Easterly to be at the 
Budgetel site on the following mo
rning. Easterly was unable to 
work the following morning because he had a sick child to care 
for. Easterly explained that wh
en his daughter recovered, he 
would be able to work. On October 29, Easterly obtained em-
ployment elsewhere and info
rmed Respondent he was no 
longer interested in employment with EPI. 
ArgumentŠCounsel for the Acting General Counsel and 
Charging Party assert that Stew
art and Easterly should be be-
lieved over Respondent™s witnesse
s and urge a finding that no 
misconduct occurred. Moreover, counsel for the Charging Party 
notes that Respondent admits that horseplay is common and 
that no other employees have 
been disciplined for horseplay. 
Respondent contends that the two were suspended for improper conduct and, in addition, asserts 
that no prima facie case has 
been made. 
AnalysisŠBased on the framework in 
Wright Line, I find 
that General Counsel has shown 
that the suspensions of Don 
Stewart and Easterly were motivated, at least in part, by their 
union activity. In addition, I find that they would not have been 
discharged in any event. Somewhat incongruously, the strong-
est evidence that this is so 
was introduced by Respondent. Ap-
parently Respondent concluded th
at Don Stewart and Easterly 
smoked marijuana at a prior jobsite. According to Respondent, 
they were suspended for 1 day for this behavior, which pre-
dated Respondent™s knowledge of their union affiliation. After 
obtaining knowledge of the union membership of these em-
ployees, rather than counseling th
em to get back to work for 
their alleged horseplay, they were suspended indefinitely. I find 
that this would not have occurred but for their union activity 
and, accordingly, conclude that their suspensions violated Sec-
tion 8(a)(1) and (3). Finally, as with the prior offers of rein-
statement, I find that they 
were not unconditional and do not 
satisfy the criteria for tolling backpay. 
12. Alleged interrogation 
FactsŠDuring the interview with Don Stewart and Glen 
Easterly in September, in add
ition to questioning Don Stewart 
about the incident leading to hi
s suspension, counsel asked the following questions: ﬁAnd you had not been involved in any 

Union salting activity, had you?ﬂ; ﬁYou weren™t involved in 
any Union activity at all, were you?ﬂ At this point, Don Stewart 
and Danny Hyde apparently conferred and counsel said, ﬁOk, 
so you're not changing what you told me are you?ﬂ Don Stew-
art responded that he had signed a card. Counsel asked,  ﬁWhen 
did you sign a card?ﬂ After asking these questions, counsel 
stated, 
 And let me say, you don™t have to answer the question if 
you don™t want to. I don™t, you know, I usually give a 
Johnnie™s Poultry assurance that you don™t have to answer 
any questions about union activ
ity or anything. The only 
reason that I might need to ask you that would be to inves-
tigate to prepare for an NLRB hearing and you™re, I think 
Danny [Hyde] told you to volunteer that [to] me so you 
volunteered it and that™s why I™m pursuing it, because I 
thought you wanted me to ask about it, but if you don™t 
want me to ask about it, I won™t ask about it, ok. I™m not 
going to be doing any illegal interrogation, but if you want 
to talk about it, you can and that™s the reason I asked you 
‚cause Danny [Hyde] had whispered something in you ear 
[when you said that you weren™t involved in any union ac-
tivity] so you™d tell me about it. Now, and so you told me 
you signed a card and that™s what Danny [Hyde] wanted 
you to tell me, right? 
 Don Stewart replied that the only union activity he was in-
volved in was signing a card. Counsel continued to question 
Don Stewart about the circumstances of signing the card and 
whether any supervisors were present or knew of his signing 
the card. On two occasions, Danny Hyde interjected, ﬁIs that 
pertinent, Don?ﬂ and, ﬁLet™s stop that line of questioning, 
please.ﬂ 
ArgumentsŠRespondent asserts that Don StewartŠnot 
counselŠinjected the issue of signing a union card and only 
thereafter did Respondent™s counsel ask whether a supervisor was present and give Don Stewar
t the assurances quoted above. 
Respondent also asserts that its assurances satisfied 
Johnnie™s 
Poultry. 
Counsel for the Acting General Counsel and counsel 
for the Charging Party argue that the interrogation was not 
privileged by proper assurances. 
AnalysisŠI find the violation as alleged. In 
Johnnie™s Poul-
try, 146 NLRB 770, 775 (1964), enf. denied on other grounds 
344 F.2d 617 (8th Cir. 1965), the Board set forth its require-
ment that certain verbal assuranc
es be given to employees when 
questioning to ascertain necessary facts to prepare the em-
ployer™s defense for trial. Th
e employee must be informed 
about the nature of the questio
ns. The employee must be as-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 256sured that no reprisals will take place and that participation is 
voluntary. Finally, the questioning must occur, 146 NLRB at 
775:  [I]n a context free from employer hostility to union organiza-
tion and must not be itself coercive in nature; and the ques-
tions must not exceed the necessities of the legitimate purpose 
by prying into other union matt
ers, eliciting information con-
cerning an employee™s subjective state of mind, or otherwise 
interfering with the statutory rights of employees. 
 See also 
ITT Automotive, 
324 NLRB 609, 610 (1997); 
L & L 
Wine & Liquor Corp.,
 323 NLRB 848, 854 (1997). 
Counsel initiated the questioning about union activity. The 
tape recording transcript indi
cates two questions about union 
activity before Don Stewart ﬁvol
unteeredﬂ that he had signed a 
card. Moreover, the assurances gi
ven to Don Stewart fall short of the assurances required. First, they were tardy. Second, there 
was no assurance that no repris
als would take place if Don 
Stewart refused to answer. Thir
d, the questions exceeded the 
scope of the interviewŠwhich was to determine whether the 
suspension was correctly imposed. Under these circumstances, 
I find the interrogation violated Section 8(a)(1). 
13. Alleged discriminatory 
implementation of drug  
and alcohol abuse policy 
FactsŠOn August 8, Respondent announced a mandatory 
drug testing policy and changed 
its attendance rules effective 
September 1. There had been no written drug testing policy at 
Respondent in the last 6 years. 
However, Stewart testified there 
was an unwritten policy of ﬁno drugs, no drinking or you™re 
fired.ﬂ Stewart explained that he
 issued a written drug testing 
policy because he thought it was necessary in order to bid on 

Federal projects. He stated that
 about 1 year ago, Respondent 
began considering such work at Fort Leonard Wood. Fred 
Stewart agreed that he had bid on a Federal project previously 
and not been precluded from bidd
ing because he had no written 
policy. He explained that he assumed this was because many of 

the general contractors had such policies in place and as a sub-
contractor such policies would extend to him. The attendance 
rule change involved contacting the office, rather than the 
foreman, regarding absences. 
ArgumentsŠRespondent contends that 
there is no evidence 
that the substance abuse policy was aimed at the Union or its 
supporters and notes, in particular, that the union favors such 
policies. Respondent also asserts that the written policy merely 
implemented an unpublished policy 
in existence long before the 
advent of union activity. Couns
el for the Acting General Coun-
sel and for the Charging Party ar
gue that the timing of imple-mentation of the policy supports 
an inference that Respondent™s 

actions were unlawful. Moreover, they claim that the stated 
reason for implementation of the policy, to bid on Federal pro-
jects, was pretextual. 
AnalysisŠAlthough drug and alcohol policies certainly serve 
legitimate employer interests, the issue before me is the timing 
of announcement and implementati
on of the written rules. Re-
spondent™s asserted reason for implementation, bidding on 
federal jobs, does not support 
the timing of its announcement and implementation. Rather, it appears that the written rules 
were announced shortly after Respondent obtained knowledge 
of its employee™s uni
on activities. I find that this supports an 
inference of unlawful motivation and that no other legitimate 

reason has been advanced. Accord
ingly, I find promulgation of 
the rules discriminatorily motivated. 
CONCLUSIONS OF LAW 
1. By informing its employees that it would be futile to select 
the Union as their bargaining representative, creating the im-
pression among its employees that
 their union activities were 
under surveillance, promulgating a 
rule that discriminatorily 
prohibited employees from talking 
about the Union or any other 
labor organization while worki
ng, interrogating its employees 
about their union membership, 
activities, and sy
mpathies, and 
threatening its employees with layoff if they supported the or-
ganizing efforts of the Union, Respondent has engaged in un-
fair labor practices affecting commerce within the meaning of 
Section 8(a)(1) and Section 2(6) and (7) of the Act. 
2. By implementing a drug an
d alcohol abuse and testing 
policy as a term and condition 
of employment, requiring an 
applicant to predate his employ
ment application in order to 
avoid hiring union applicants, refusing to consider for hire or to 
hire applicants because of their union membership or activities, 
and laying off Charles Allison, Tom Piazza, Jerry Brown, and 
Tim Phanelson, and suspending Gl
en Easterly and Don Stewart 
because of their union membership or activities, Respondent 

has engaged in unfair labor practices affecting commerce 
within the meaning of Section 8(
a)(1) and (3) and Section 2(6) 
and (7) of the Act. 
3. By establishing a grievance and arbitration procedure re-
stricting the rights of employees to use to the processes of the 

NLRB, Respondent has engaged 
in unfair labor practices af-
fecting commerce within the meaning of Section 8(a)(1) and (4) 
and Section 2(6) and (7) of the Act. 
THE REMEDY 
Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
The Respondent having discriminatorily laid off Allison, Pi-
azza, Brown, and Phanelson, a
nd discriminatorily suspended 
Easterly and Don Stewart, it must offer them reinstatement and 
make them whole for any loss of earnings and other benefits, 
computed on a quarterly basis from
 date of layoff to date of 
proper offer of reinstatement, 
less any net interim earnings, as 
prescribed in 
F. W. Woolworth Co., 90 NLRB 289 (1950), plus interest as computed in 
New Horizons for the Retarded
, 283 NLRB 1173 (1987). 
Having failed to consider for hi
re or to hire James Carsel, Larry Collinsworth, Roger Hensley, Bob Hurn, John Duncan, 
Tom McFarland, Mike Joyce, Shelley Williams, Steven Wil-
son, and Matthew Rausch, Res
pondent is obligated to make whole those applicants it would 
have hired but for its unlawful 
refusal to consider their applications.  Backpay is not limited to 
jobs in progress at the time of the unlawful refusal to consider 
but will include any amounts thes
e discriminatees would have 
received on other jobs to whic
h Respondent would later have 
 EPI CONSTRUCTION 257assigned them. Finally, if Re
spondent would later have as-
signed any of these discriminatees to current jobs, it will be 
directed to hire those individua
ls and place them in positions 
substantially equivalent to thos
e for which they applied. These 
issues will be determined in the compliance phase. See 
Ultra-systems Western Constructors, 
316 NLRB 1243 (1995). 
[Recommended Order omitted from publication.] 
 